UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-00058) Exact name of registrant as specified in charter:	George Putnam Balanced Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2016 Date of reporting period :	August 1, 2015 — July 31, 2016 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: George Putnam Balanced Fund Annual report 7 | 31 | 16 Message from the Trustees 1 About the fund 2 Interview with your fund’s portfolio managers 4 Performance snapshot 4 Your fund’s performance 11 Your fund’s expenses 14 Terms and definitions 16 Other information for shareholders 17 Important notice regarding Putnam’s privacy policy 18 Trustee approval of management contract 19 Financial statements 24 Federal tax information 70 About the Trustees 71 Officers 73 Consider these risks before investing: Stock and bond prices may fall or fail to rise over time for several reasons, including general financial market conditions, factors related to a specific issuer or industry and, with respect to bond prices, changing market perceptions of the risk of default and changes in government intervention. These factors may also lead to increased volatility and reduced liquidity in the bond markets. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: Through the first half of 2016, markets around the world have shown great resilience in the face of multiple challenges. Now, as we enter the fall, many additional factors raise new concerns. Against a backdrop of sluggish growth and following a colorful political campaign, the United States will be electing a new president in a few short weeks. Overseas, challenges are widespread, from sluggish growth in Europe, Japan, and many emerging markets to global fallout from the United Kingdom’s decision to leave the European Union. As non-U.S. central banks consider new actions to boost economic growth, here at home the Federal Reserve seeks stronger economic data before it raises interest rates. The uncertainty caused by these unfolding events could well spur renewed bouts of market volatility. But we believe that opportunities can emerge despite the markets’ ups and downs. At Putnam, our portfolio managers actively pursue these opportunities. Backed by a network of global analysts, they draw on their long experience and expertise in navigating changing conditions. We share Putnam’s deep conviction that an active approach based on fundamental research can play a valuable role in your portfolio. In the following pages, you will find an overview of your fund’s performance for the reporting period ended July 31, 2016, as well as an outlook for the coming months. Now may be a good time for you to consult with your financial advisor, who can help you in determining if your portfolio remains aligned with your long-term goals, time horizon, and tolerance for risk. As always, thank you for investing with Putnam. Interview with your fund’s portfolio managers What was the market environment like during the fund’s 12 - month reporting period ended July31, 2016? Aaron: Market volatility picked up in the summer of 2015 due to a variety of global macroeconomic factors. The fourth calendar quarter of 2015 saw stocks bounce back from their third-quarter lows, but a variety of headwinds — from China’s economic weakness to depressed commodity markets — made for a relatively difficult backdrop for investors. January 2016 opened with considerable volatility, primarily as concerns over China led investors to wonder whether the risks of a global recession were increasing. In addition, negative interest rates in Europe and Japan became an obstacle to global financial markets. Some of these pressures eased beginning in mid-February, particularly as oil prices began to rise and the U.S. dollar weakened relative to other global currencies. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell yourshares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes.Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower.See pages 5 and 11–13 for additional performance information. For a portion of the periods, the fund hadexpense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * George Putnam Blended Index is an unmanaged index administered by Putnam Management, 60% of which is the S&P 500 Index and 40% of which is the Bloomberg Barclays U.S. Aggregate Bond Index. † The fund’s benchmarks (S&P 500 Index and George Putnam Blended Index) were introduced on 12/31/69 and 12/31/78, respectively, and its Lipper group (Balanced Funds) was introduced on 12/31/59; they all post-date the inception of the fund’s class A shares. 4 George Putnam Balanced Fund The remainder of the period was somewhat calmer by comparison — until, that is, U.K. voters elected in late June to leave the European Union. This surprising event caused some turmoil for U.S. markets, but we do not see it posing a substantial economic or market risk to the United States. Indeed, with the appointment of a new British Prime Minister in July, we became optimistic that the period of fear and uncertainty stemming from “Brexit” may be short-lived. Do you think Brexit will have an impact on global bond markets? Paul: Brexit does put additional pressure on the European Central Bank and the Bank of Japan to maintain strong monetary policy support to aid the economy and markets, in our view, and we believe that such pressure could pull down global interest rates. In addition, post-Brexit, the U.S. Federal Reserve has another potential reason to cite for putting interest-rate hikes on hold. We believe that this may mean interest rates stay lower for longer, and it may suggest that investors will continue to search for higher-yielding bond investments. With respect to the Fed, we do not think a pause or a slow increase in raising rates constitutes a fundamental change in strategy; rather, it is an acknowledgement that global uncertainties have risen. Through the end of the reporting period, markets have generally behaved well after the initial shock of Brexit has worn off, and if related economic uncertainties continue to diminish, we think the United States will look more secure on its course and the Fed could be prompted by the data to raise interest rates. How did the fund perform in this environment? Aaron: Though it turned in positive results for the period, the fund lagged its all-stock primary benchmark, the S&P 500 Index, as well as its custom blended stock/bond index. While the bond component helped buoy fund performance overall, our decision to avoid a number of mega-cap stocks — some of the largest, more stable, and defensive companies available to investors — hurt relative results. In short, we believed these companies were not attractive on their fundamental merits but This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 7/31/16. See pages 3, 4 and 11–13 for additional fund performance information. Index descriptions can be found on page 16. George Putnam Balanced Fund 5 were more places for investors to hide during the period. Similarly, our preference for smaller, growth-oriented biotech stocks over the stocks of larger, more stable pharmaceutical companies proved to be a drag on relative results. In addition, our emphasis on financial stocks that we believed would stand to benefit from rising interest rates detracted from relative returns, as rates actually declined during the period as a result of macroeconomic fears. What are your thoughts on the fundamentals of the investment - grade corporate bond sector, where the fund has approximately 15% of its assets invested? Paul: Within U.S. investment grade, we still remain constructive as fundamentals are on track and technicals are robust, in our view. Regarding fundamentals, we think certain “stressed” sectors are in better fundamental condition than during the first calendar quarter of 2016, and company earnings in the second calendar quarter generally exceeded expectations. Looking forward, we expect company profit margins and general corporate indebtedness to remain at their current levels or even to deteriorate marginally from where they stood at the end of July 2016. Regarding supply and demand, new issue supply remains elevated, as issuers take advantage of low rates, M&A continues, and those deals announced in 2015 reach closure and require funding. While the new issue calendar slowed as the Brexit referendum approached and corporates entered their black-out period before the end of the second calendar quarter, August issuance has pushed summer 2016 issuance to be flat year-over-year. The implications of the Brexit referendum Allocations are shown as a percentage of the fund’s net assets as of 7/31/16. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, the use of different classifications of securities for presentation purposes, and rounding. Holdings and allocations may vary over time. 6 George Putnam Balanced Fund and the time frame of its effects are still unclear. Nevertheless, we continue to find current spread levels — or the general yield advantage offered by investment-grade bonds over safer Treasuries of similar maturity — to be attractive versus their underlying fundamental risks even in the face of a meaningful rally since mid-February. What were some of the stocks or related equity strategies that detracted most from relative performance? Aaron: Bombardier, an out-of-benchmark holding, was the largest detractor from the fund’s relative performance. This company is a leading manufacturer of aircraft and trains. In early 2015, Bombardier announced its need to raise $2 billion to cover the cost of a new fuel-efficient passenger jet airliner, the CSeries, which had been delayed for two years and was over budget. The company also announced the replacement of its chief executive officer and suspended its dividend. Initially, we sensed there could be positive change following these financing and leadership announcements, but we lost confidence during the period that such changes would occur. Consequently, we sold the stock by the end of the period. Perrigo, an Ireland-based specialty pharmaceutical company, was the second-largest detractor from the fund’s relative performance. The stock’s decline was primarily due to disappointment over the announcement in late 2015 that Perrigo would not be acquired by industry rival Mylan — a potential deal that had been cheered by investors earlier in the This table shows the fund’s top 10 holdings by percentage of the fund’s net assets as of 7/31/16. Short-term investments and derivatives, if any, are excluded. Holdings may vary over time. George Putnam Balanced Fund 7 year. We sold this stock in the second half of the fund’s fiscal period. Other detractors, as I mentioned, included our decisions to avoid or de-emphasize a number of mega-cap stocks that performed well during the period. We did not own the stock of General Electric [GE], for example, and we held a benchmark-relative underweight to consumer products and health-care giant Johnson & Johnson. In general, risk-averse investors sought safer-seeming stock bets at different points in the fund’s fiscal period, and the share price of mega-cap companies like GE and Johnson & Johnson generally benefited from that shift in investor demand. What were some of the standout stocks that contributed to the fund’s relative performance? Aaron: Northrop Grumman, which is one of the largest defense conglomerates in the world, was the top contributor for the period. The company, which specializes in unmanned aerial vehicle manufacturing and defense systems, continued to win franchise programs and saw higher-than-expected earnings, which led to share price appreciation. L-3 Communications Holdings also was a top contributor to relative results. This aerospace contractor reported solid earnings and expanded its business by penetrating new markets. In addition, the company strengthened its communication systems segment with an acquisition and returned cash to shareholders through share buybacks and dividends, all of which acted as tailwinds for the stock. A third solid contributor was the stock of Royal Dutch Shell, the Anglo-Dutch multinational oil and gas company. This out-of-benchmark stock rose, particularly This chart shows how the fund’s top weightings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, the use of different classifications of securities for presentation purposes, and rounding. Holdings and allocations may vary over time. 8 George Putnam Balanced Fund after early February, when oil prices began to recover from multi-decade lows. What is your outlook for the U.S. economy and markets? Aaron: We believe the U.S. economy is in the later stages of its expansion, and that market volatility may continue to rise as this cycle matures. For the balance of 2016, we think the most likely scenario for U.S. company earnings is modestly accelerating, low- to mid-single-digit earnings growth. Although strength appears to us to have returned to the U.S. dollar post-Brexit, we do not think this will be too much of a headwind for U.S. exporters, for example, and we expect relative stability in the price of oil to continue providing a boost to the energy sector. The global macroeconomic risks to this view cannot be ignored, however. Indeed, today we see a wider range of potential outcomes for the markets than we have seen in recent history. From our perspective, China’s economic situation poses perhaps one of the more substantial risks to the global economy. We do not think China has shed any of its credit-growth problems, and the risk of policy error in China runs high, in our view. Indeed, the entire non-U.S. political arena has been fraught with a variety of uncertainties, so focusing on what could go wrong has become an important part of our analytical forecasting. Thank you, Aaron and Paul, for your time and insights today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Aaron M. Cooper is Director of Global Equity Research at Putnam. He holds an A.B. from Harvard University. Aaron joined Putnam in 2011 and has been in the investment industry since 1999. Portfolio Manager Paul D. Scanlon is Co-Head of Fixed Income at Putnam. He has an M.B.A. from the University of Chicago Booth School of Business and a B.A. from Colgate University. Paul joined Putnam in 1999 and has been in the investment industry since 1986. George Putnam Balanced Fund 9 IN THE NEWS With central banks exhausting the more traditional methods aimed at stimulating their economies, some are considering more novel strategies. Increasingly, central bankers and economists are discussing the merits of so-called “helicopter money,” which conjures images of money being dropped on the populace from the sky. Considered somewhat radical, the term was adopted in 1969 by economist Milton Friedman, who described the idea of a central bank printing money and injecting the cash directly into the economy, with the aim of boosting consumer demand and spending, and kick-starting a recovery. It differs from traditional stimulus measures, such as the U.S. government selling U.S. Treasury securities to the public in order to finance spending. With interest rates at zero — or even in negative territory — in major world economies like Japan and some European nations, the concept of helicopter money is gaining popularity. Under this strategy, cash could be transferred to people in the form of a government tax break or by simply making a direct deposit into individual bank accounts. Critics of helicopter money, however, say it could cause runaway inflation. 10 George Putnam Balanced Fund Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended July 31, 2016, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R, R5, R6, and Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 7/31/16 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inception dates) (11/5/37) (4/27/92) (7/26/99) (12/1/94) (1/21/03) (12/2/13) (12/2/13) (3/31/94) Before After Before After Net Net Net Net sales sales Before After Before After sales sales asset asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value value Annual average (life of fund) 8.61% 8.53% 8.50% 8.50% 7.80% 7.80% 7.89% 7.84% 8.35% 8.69% 8.70% 8.69% 10 years 44.78 36.46 36.18 36.18 34.47 34.47 37.87 33.05 41.40 48.56 48.92 48.54 Annual average 3.77 3.16 3.14 3.14 3.01 3.01 3.26 2.90 3.52 4.04 4.06 4.04 5 years 52.46 43.70 46.72 44.72 46.86 46.86 48.69 43.48 50.48 54.35 54.73 54.33 Annual average 8.80 7.52 7.97 7.67 7.99 7.99 8.26 7.49 8.52 9.07 9.12 9.07 3 years 21.82 14.82 19.07 16.07 19.15 19.15 20.04 15.84 20.88 22.82 23.12 22.80 Annual average 6.80 4.71 5.99 5.09 6.01 6.01 6.28 5.02 6.52 7.09 7.18 7.09 1 year 2.17 –3.70 1.42 –3.58 1.45 0.45 1.69 –1.87 1.93 2.49 2.58 2.48 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R, R5, R6, and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. Performance for class R5 and R6 shares prior to their inception is derived from the historical performance of class Y shares and has not been adjusted for the lower investor servicing fees applicable to class R5 and R6 shares; had it, returns would have been higher. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance reflects conversion to class A shares after eight years. George Putnam Balanced Fund 11 Comparative index returns For periods ended 7/31/16 Bloomberg Barclays Lipper U.S. Aggregate George Putnam Balanced Funds S&P 500 Index Bond Index Blended Index† category average‡ Annual average (life of fund) —* —* —* —* 10 years 110.89% 63.80% 102.40% 68.51% Annual average 7.75 5.06 7.31 5.30 5 years 87.36 19.15 59.12 38.59 Annual average 13.38 3.57 9.74 6.69 3 years 37.35 13.25 28.16 17.62 Annual average 11.16 4.23 8.62 5.53 1 year 5.61 5.94 6.18 1.90 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * The fund’s benchmarks (S&P 500 Index and George Putnam Blended Index) were introduced on 12/31/69 and 12/31/78, respectively; the Bloomberg Barclays U.S. Aggregate Bond Index was introduced on 12/31/75; and the fund’s Lipper group (Balanced Funds) was introduced on 12/31/59; they all post-date the inception of the fund’s class A shares. † George Putnam Blended Index is an unmanaged index administered by Putnam Management, 60% of which is the S&P 500 Index and 40% of which is the Bloomberg Barclays U.S. Aggregate Bond Index. ‡ Over the 1-year, 3-year, 5-year, and 10-year periods ended 7/31/16, there were 638, 596, 536, and 398 funds, respectively, in this Lipper category. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and C shares would have been valued at $13,618 and $13,447, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $13,305. A $10,000 investment in the fund’s class R, R5, R6, and Y shares would have been valued at $14,140, $14,856, $14,892 and $14,854, respectively. 12 George Putnam Balanced Fund Fund price and distribution information For the 12-month period ended 7/31/16 Distributions Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Number 4 4 4 4 4 4 4 4 Income $0.201 $0.077 $0.083 $0.120 $0.151 $0.245 $0.259 $0.242 Capital gains — Total Before After Net Net Before After Net Net Net Net sales sales asset asset sales sales asset asset asset asset Share value charge charge value value charge charge value value value value 7/31/15 $17.22 $18.27 $17.02 $17.10 $16.99 $17.61 $17.16 $17.28 $17.28 $17.28 7/31/16 17.38 18.44 17.18 17.26 17.15 17.77 17.33 17.45 17.45 17.45 Before After Net Net Before After Net Net Net Net sales sales asset asset sales sales asset asset asset asset Current rate charge charge value value charge charge value value value value Current dividend rate 1 1.20% 1.13% 0.51% 0.51% 0.75% 0.72% 0.99% 1.44% 1.47% 1.42% Current 30-day SEC yield 2 N/A 0.98 0.30 0.30 N/A 0.53 0.82 1.30 1.40 1.29 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 1 Most recent distribution, including any return of capital and excluding capital gains, annualized and divided by share price before or after sales charge at period-end. 2 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. Fund performance as of most recent calendar quarter Total return for periods ended 6/30/16 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inception dates) (11/5/37) (4/27/92) (7/26/99) (12/1/94) (1/21/03) (12/2/13) (12/2/13) (3/31/94) Before After Before After Net Net Net Net sales sales Before After Before After sales sales asset asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value value Annual average (life of fund) 8.59% 8.50% 8.47% 8.47% 7.77% 7.77% 7.86% 7.81% 8.32% 8.66% 8.67% 8.66% 10 years 42.11 33.94 33.63 33.63 31.90 31.90 35.30 30.56 38.71 45.75 46.10 45.72 Annual average 3.58 2.97 2.94 2.94 2.81 2.81 3.07 2.70 3.33 3.84 3.86 3.84 5 years 45.86 37.48 40.47 38.47 40.55 40.55 42.25 37.27 43.95 47.73 48.09 47.71 Annual average 7.84 6.57 7.03 6.73 7.04 7.04 7.30 6.54 7.56 8.12 8.17 8.11 3 years 22.43 15.39 19.72 16.72 19.73 19.73 20.63 16.41 21.48 23.36 23.66 23.34 Annual average 6.98 4.89 6.18 5.29 6.19 6.19 6.45 5.19 6.70 7.25 7.33 7.24 1 year 0.58 –5.21 –0.18 –5.15 –0.20 –1.20 0.08 –3.42 0.27 0.84 0.87 0.82 See the discussion following the fund performance table on page 11 for information about the calculation of fund performance. George Putnam Balanced Fund 13 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Total annual operating expenses for the fiscal year ended 7/31/15 1.01%* 1.76%* 1.76%* 1.51%* 1.26%* 0.72% 0.62% 0.76%* Annualized expense ratio for the six-month period ended 7/31/16† 1.01% 1.76% 1.76% 1.51% 1.26% 0.74% 0.64% 0.76% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Restated to reflect current fees resulting from a change to the fund’s investor servicing arrangements effective September 1, 2016. † Expense ratios for each class are for the fund’s most recent fiscal half year. As a result of this, ratios may differ from expense ratios based on one-year data in the financial highlights. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in each class of the fund from 2/1/16 to 7/31/16. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $5.27 $9.17 $9.17 $7.87 $6.57 $3.87 $3.34 $3.97 Ending value (after expenses) $1,099.40 $1,095.10 $1,096.10 $1,097.40 $1,098.50 $1,101.10 $1,101.40 $1,101.70 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 7/31/16. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 14 George Putnam Balanced Fund Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended 7/31/16, use the following calculation method. To find the value of your investment on 2/1/16, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $5.07 $8.82 $8.82 $7.57 $6.32 $3.72 $3.22 $3.82 Ending value (after expenses) $1,019.84 $1,016.11 $1,016.11 $1,017.35 $1,018.60 $1,021.18 $1,021.68 $1,021.08 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 7/31/16. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. George Putnam Balanced Fund 15 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge and may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC. Class R shares are not subject to an initial sales charge or CDSC and are only available to employer-sponsored retirement plans. Class R5 and R6 shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are only available to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Bloomberg Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. George Putnam Blended Index is an unmanaged index administered by Putnam Management, LLC, 60% of which is the S&P 500 Index and 40% of which is the Bloomberg Barclays U.S. Aggregate Bond Index. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings 16 George Putnam Balanced Fund do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2016, are available in the Individual Investors section of putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of July 31, 2016, Putnam employees had approximately $495,000,000 and the Trustees had approximately $131,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. George Putnam Balanced Fund 17 Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. 18 George Putnam Balanced Fund Trustee approval of management contract General conclusions The Board of Trustees of The Putnam Funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management, LLC (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of The Putnam Funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel discussed with representatives of Putnam Management the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review, identifying possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management and its affiliates furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2016, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided, as well as supplemental information provided in response to an additional request made by the Contract Committee. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for The Putnam Funds and the Independent Trustees. In May 2016, the Contract Committee met in executive session to discuss and consider its recommendations with respect to the continuance of the contracts. At the Trustees’ June 24, 2016 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial, performance and other data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2016. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not attempted to evaluate PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, the costs incurred by Putnam Management in providing services to the George Putnam Balanced Fund 19 fund, and the continued application of certain reductions and waivers noted below; and • That the fee schedule in effect for your fund represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the funds’ current fee arrangements under the management contracts were first implemented at the beginning of 2010 following extensive review by the Contract Committee and discussions with representatives of Putnam Management, as well as approval by shareholders. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. (In a few instances, funds have implemented so-called “all-in” management fees covering substantially all routine fund operating costs.) In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not indicate that changes to the management fee structure for your fund would be appropriate at this time. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee rates as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to support the effort to have fund expenses meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations that were in effect during your fund’s fiscal year ending in 2015. These expense limitations were: (i) a contractual expense limitation applicable to specified retail open-end funds, including your fund, of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to specified open-end funds, including your fund, of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, distribution fees, investor servicing fees, investment-related expenses, 20 George Putnam Balanced Fund interest, taxes, brokerage commissions, acquired fund fees and expenses and extraordinary expenses). These expense limitations attempt to maintain competitive expense levels for the funds. Most funds, including your fund, had sufficiently low expenses that these expense limitations were not operative during their fiscal years ending in 2015. Putnam Management has agreed to maintain these expense limitations until at least November 30, 2017 and to reduce the contractual expense limitation on investor servicing fees and expenses from 32 basis points to 25 basis points effective September 1, 2016. Putnam Management’s support for these expense limitation arrangements was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. (“Lipper”). This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the first quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the first quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2015. The first quintile represents the least expensive funds and the fifth quintile the most expensive funds. The fee and expense data reported by Lipper as of December 31, 2015 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of fund management fees and total expenses, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds included information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, sub-advised third-party mutual funds, and the like. This information included comparisons of those fees with fees charged to the Putnam funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between these clients and the Putnam funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect, among other things, historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across George Putnam Balanced Fund 21 different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its other clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2015 was a year of mixed performance results for the Putnam funds, with generally strong results for the international equity, global sector and global asset allocation funds, but generally disappointing results for the U.S. and small-cap equity, Spectrum and fixed income funds. They noted that the longer-term performance of the Putnam funds generally continued to be strong, exemplified by the fact that the Putnam funds were ranked by the Barron’s/Lipper Fund Families survey as the 18th-best performing mutual fund complex out of 58 complexes for the five-year period ended December 31, 2015. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2015 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on a competitive industry ranking of each fund’s total net return over a one-year, three-year and five-year period. For a number of Putnam funds with relatively unique investment mandates for which meaningful competitive performance rankings are not considered to be available, the Trustees evaluated performance based on their total gross and net returns and, in most cases, comparisons of those returns with the returns of selected investment benchmarks. In the case of your fund, the Trustees considered that its class A share cumulative total return performance at net asset value was in the following quartiles of its Lipper peer group (Lipper Balanced Funds) for the one-year, three-year and five-year periods ended December 31, 2015 (the first quartile representing the best-­performing funds and the fourth quartile the worst-performing funds): One-year period 2nd Three-year period 1st Five-year period 1st Over the one-year, three-year and five-year periods ended December 31, 2015, there were 645, 603 and 552 funds, respectively, in your fund’s Lipper peer group. (When considering 22George Putnam Balanced Fund performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees also considered Putnam Management’s continued efforts to support fund performance through initiatives including structuring compensation for portfolio managers and research analysts to enhance accountability for fund performance, emphasizing accountability in the portfolio management process, and affirming its commitment to a fundamental-driven approach to investing. The Trustees noted further that Putnam Management continued to strengthen its fundamental research capabilities by adding new investment personnel. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services (including third-party research and market data) that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management and sub-­management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. George Putnam Balanced Fund 23 Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financialstatements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type/and industry sector, country, or state to show areas of concentration and/diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were/earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 24 George Putnam Balanced Fund Report of Independent Registered Public Accounting Firm To the Trustees and Shareholders of George Putnam Balanced Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of George Putnam Balanced Fund (the “fund”) at July 31, 2016, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at July 31, 2016 by correspondence with the custodian, brokers, transfer agent and the application of alternative auditing procedures where securities purchased had not been received, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts September 12, 2016 George Putnam Balanced Fund 25 The fund’s portfolio 7/31/16 COMMON STOCKS (60.4%)* Shares Value Basic materials (2.2%) Air Products & Chemicals, Inc. 8,979 $1,341,642 Albemarle Corp. 15,161 1,276,101 Alcoa, Inc. 33,371 354,400 ArcelorMittal SA (France) † 53,011 340,722 Axalta Coating Systems, Ltd. † 49,056 1,400,549 Barrick Gold Corp. (Canada) 12,698 277,578 Chemtura Corp. † 25,731 722,784 Dow Chemical Co. (The) 32,421 1,740,035 E.I. du Pont de Nemours & Co. 25,318 1,751,246 Ingevity Corp. † 5,576 213,394 Martin Marietta Materials, Inc. 3,573 724,068 Monsanto Co. 31,083 3,318,732 Newmont Mining Corp. 26,019 1,144,836 Nucor Corp. 11,332 607,848 PPG Industries, Inc. 15,322 1,604,367 Praxair, Inc. 8,177 952,948 Sealed Air Corp. 31,861 1,503,202 Sherwin-Williams Co. (The) 20,348 6,098,906 Smurfit Kappa Group PLC (Ireland) 22,130 514,003 Steel Dynamics, Inc. 5,134 137,694 Symrise AG (Germany) 9,303 655,664 W.R. Grace & Co. 4,562 341,557 Yara International ASA (Norway) 10,051 326,768 Capital goods (3.0%) Ball Corp. 19,922 1,407,888 General Dynamics Corp. 60,838 8,936,494 Honeywell International, Inc. 36,759 4,276,174 KION Group AG (Germany) 16,340 895,686 Manitowoc Foodservice, Inc. † 58,537 1,073,569 Northrop Grumman Corp. 49,629 10,751,130 Pentair PLC 34,155 2,179,772 Raytheon Co. 11,513 1,606,409 Rockwell Collins, Inc. 19,656 1,663,291 Stericycle, Inc. † 9,434 851,607 Triumph Group, Inc. 27,221 839,223 United Technologies Corp. 20,642 2,222,111 Communication services (3.4%) American Tower Corp. R 49,161 5,691,369 AT&T, Inc. 323,892 14,021,285 Charter Communications, Inc. Class A † 22,647 5,319,101 Comcast Corp. Class A 106,228 7,143,833 DISH Network Corp. Class A † 16,497 881,270 Equinix, Inc. R 5,798 2,161,900 Level 3 Communications, Inc. † 81,781 4,138,119 Zayo Group Holdings, Inc. † 71,363 2,019,573 26 George Putnam Balanced Fund COMMON STOCKS (60.4%)* cont. Shares Value Communications equipment (0.7%) Cisco Systems, Inc. 281,097 $8,581,891 Computers (2.6%) Apple, Inc. 229,145 23,879,200 Castlight Health, Inc. Class B † 252,121 940,411 EMC Corp. 141,912 4,013,271 HP, Inc. 206,102 2,887,489 ServiceNow, Inc. † 4,970 372,352 Conglomerates (1.1%) Danaher Corp. 52,593 4,283,174 Siemens AG (Germany) 14,821 1,609,267 Tyco International PLC 166,489 7,586,904 Consumer cyclicals (6.8%) Advance Auto Parts, Inc. 8,876 1,507,677 Amazon.com, Inc. † 20,396 15,476,689 AutoZone, Inc. † 1,249 1,016,649 Brunswick Corp. 20,096 997,164 CaesarStone Sdot-Yam, Ltd. (Israel) † 39,081 1,465,147 CBS Corp. Class B (non-voting shares) 29,921 1,562,475 Criteo SA ADR (France) † 17,045 753,219 Ctrip.com International, Ltd. ADR (China) † 56,226 2,455,389 Dollar General Corp. 33,253 3,150,389 Five Below, Inc. † 31,901 1,627,270 GNC Holdings, Inc. Class A 5,555 113,378 Hanesbrands, Inc. 117,211 3,124,845 Hilton Worldwide Holdings, Inc. 115,945 2,688,765 Home Depot, Inc. (The) 50,841 7,028,260 Johnson Controls, Inc. 100,840 4,630,573 Live Nation Entertainment, Inc. † 97,048 2,661,056 MasterCard, Inc. Class A 39,748 3,785,600 NIKE, Inc. Class B 65,139 3,615,215 Penn National Gaming, Inc. † 125,722 1,888,344 Priceline Group, Inc. (The) † 3,571 4,823,743 RE/MAX Holdings, Inc. Class A 66,662 2,887,798 Rollins, Inc. 59,023 1,663,268 Time Warner, Inc. 39,455 3,024,226 TJX Cos., Inc. (The) 52,518 4,291,771 Vulcan Materials Co. 4,344 538,569 Wal-Mart Stores, Inc. 24,984 1,823,082 Walt Disney Co. (The) 23,818 2,285,337 Wynn Resorts, Ltd. 20,476 2,005,624 Consumer staples (6.9%) Bright Horizons Family Solutions, Inc. † 23,655 1,586,541 Chipotle Mexican Grill, Inc. † 2,277 965,425 Colgate-Palmolive Co. 44,736 3,329,700 Costco Wholesale Corp. 31,705 5,301,710 Coty, Inc. Class A 59,356 1,594,896 George Putnam Balanced Fund27 COMMON STOCKS (60.4%)* cont. Shares Value Consumer staples cont. CVS Health Corp. 52,718 $4,888,013 Delivery Hero Holding GmbH (acquired 6/12/15 cost $446,716) (Private) (Germany) † ΔΔ F 58 365,234 Dr. Pepper Snapple Group, Inc. 50,944 5,018,493 Edgewell Personal Care Co. † 28,641 2,423,315 Hain Celestial Group, Inc. (The) † 11,763 620,969 JM Smucker Co. (The) 31,208 4,811,025 Kraft Heinz Co. (The) 59,426 5,133,812 Kroger Co. (The) 81,106 2,773,014 LKQ Corp. † 24,810 853,216 Mead Johnson Nutrition Co. 21,749 1,940,011 Molson Coors Brewing Co. Class B 27,929 2,853,227 Monster Beverage Corp. † 27,234 4,374,597 Nomad Foods, Ltd. (United Kingdom) † 61,142 541,107 PepsiCo, Inc. 144,389 15,726,850 Philip Morris International, Inc. 49,052 4,917,954 Procter & Gamble Co. (The) 49,848 4,266,490 Restaurant Brands International LP (Units) (Canada) 158 7,079 Restaurant Brands International, Inc. (Canada) 38,688 1,730,514 Walgreens Boots Alliance, Inc. 73,945 5,860,141 Yum! Brands, Inc. 34,485 3,083,649 Electronics (2.1%) Agilent Technologies, Inc. 66,075 3,178,868 Analog Devices, Inc. 17,053 1,088,493 Broadcom, Ltd. 11,310 1,831,994 L-3 Communications Holdings, Inc. 21,611 3,276,876 Micron Technology, Inc. † 169,843 2,333,643 NVIDIA Corp. 63,370 3,618,427 ON Semiconductor Corp. † 59,582 597,607 QUALCOMM, Inc. 48,568 3,039,385 TE Connectivity, Ltd. 35,132 2,117,757 Texas Instruments, Inc. 62,997 4,394,041 Energy (4.1%) Anadarko Petroleum Corp. 101,127 5,514,455 Antero Resources Corp. † 5,029 131,710 Apache Corp. 16,142 847,455 Baker Hughes, Inc. 17,078 816,841 Cenovus Energy, Inc. (Canada) 290,420 4,157,278 Cheniere Energy, Inc. † 14,502 606,619 Chevron Corp. 59,691 6,117,134 Cimarex Energy Co. 4,677 561,334 Concho Resources, Inc. † 6,101 757,744 ConocoPhillips 109,993 4,489,914 Devon Energy Corp. 21,019 804,607 Enterprise Products Partners LP 19,669 559,976 EOG Resources, Inc. 48,663 3,975,767 Exxon Mobil Corp. 1,045 92,953 28 George Putnam Balanced Fund COMMON STOCKS (60.4%)* cont. Shares Value Energy cont. FMC Technologies, Inc. † 38,126 $967,638 Halliburton Co. 1,658 72,388 Hess Corp. 9,375 502,969 Marathon Oil Corp. 136,581 1,862,965 Occidental Petroleum Corp. 32,610 2,436,945 Pioneer Natural Resources Co. 17,061 2,773,607 Range Resources Corp. 26,146 1,053,945 Rice Energy, Inc. † 14,764 344,296 Royal Dutch Shell PLC Class A (United Kingdom) 105,401 2,711,743 Schlumberger, Ltd. 38,087 3,066,765 Southwestern Energy Co. † 15,352 223,832 Spectra Energy Corp. 17,832 641,417 Suncor Energy, Inc. (Canada) 77,474 2,084,825 Suncor Energy, Inc. (Canada) 57,869 1,557,475 Targa Resources Corp. 4,289 159,808 Williams Cos., Inc. (The) 20,060 480,838 Financials (9.4%) AllianceBernstein Holding LP 103,394 2,477,320 American International Group, Inc. 112,567 6,128,147 Ameriprise Financial, Inc. 22,660 2,171,734 Assured Guaranty, Ltd. 105,014 2,813,325 AvalonBay Communities, Inc. R 11,578 2,149,456 Bank of America Corp. 556,307 8,060,888 Bank of New York Mellon Corp. (The) 87,874 3,462,236 Berkshire Hathaway, Inc. Class B † 2,612 376,833 Boston Properties, Inc. R 16,035 2,279,055 Capital One Financial Corp. 47,019 3,154,035 CBRE Group, Inc. Class A † 20,940 595,743 Charles Schwab Corp. (The) 210,647 5,986,588 Chubb, Ltd. 36,760 4,604,558 Citigroup, Inc. 89,030 3,900,404 Equity Lifestyle Properties, Inc. R 14,630 1,203,171 Essex Property Trust, Inc. R 3,549 830,040 Federal Realty Investment Trust R 6,887 1,168,724 Gaming and Leisure Properties, Inc. R 51,663 1,851,085 General Growth Properties R 50,709 1,620,153 Genworth Financial, Inc. Class A † 255,082 729,535 Hartford Financial Services Group, Inc. (The) 87,883 3,502,138 Invesco, Ltd. 56,425 1,646,482 JPMorgan Chase & Co. 188,247 12,042,161 KeyCorp 274,399 3,210,468 Kimco Realty Corp. R 15,950 511,995 KKR & Co. LP 298,305 4,307,524 Oportun Financial Corp. (acquired 6/23/15, cost $386,984) (Private) † ΔΔ F 135,784 348,286 Pebblebrook Hotel Trust R 16,755 496,786 Prudential PLC (United Kingdom) 189,986 3,356,683 George Putnam Balanced Fund 29 COMMON STOCKS (60.4%)* cont. Shares Value Financials cont. Public Storage R 8,002 $1,911,838 Simon Property Group, Inc. R 11,601 2,633,891 Synchrony Financial † 191,994 5,352,793 Visa, Inc. Class A 101,737 7,940,573 Vornado Realty Trust R 7,264 780,154 Wells Fargo & Co. 234,741 11,260,526 Health care (8.0%) Abbott Laboratories 14,209 635,853 Aetna, Inc. 5,692 655,775 Allergan PLC † 33,417 8,452,830 Amgen, Inc. 40,794 7,017,792 Becton Dickinson and Co. 20,147 3,545,872 Biogen, Inc. † 19,002 5,509,250 Boston Scientific Corp. † 42,123 1,022,746 Bristol-Myers Squibb Co. 67,005 5,012,644 C.R. Bard, Inc. 11,976 2,679,390 Cardinal Health, Inc. 23,187 1,938,433 Celgene Corp. † 56,974 6,391,913 Cigna Corp. 20,439 2,635,813 Cooper Cos., Inc. (The) 10,845 1,978,887 DexCom, Inc. † 8,187 755,087 Edwards Lifesciences Corp. † 10,991 1,258,689 Eli Lilly & Co. 57,708 4,783,416 Express Scripts Holding Co. † 19,333 1,470,661 Gilead Sciences, Inc. 103,368 8,214,655 Henry Schein, Inc. † 6,436 1,164,787 HTG Molecular Diagnostics, Inc. † 6,668 16,137 Humana, Inc. 5,094 878,970 Intuitive Surgical, Inc. † 4,158 2,892,970 Jazz Pharmaceuticals PLC † 6,444 972,851 Johnson & Johnson 29,589 3,705,430 Medivation, Inc. † 38,923 2,490,683 Medtronic PLC 27,622 2,420,516 Merck & Co., Inc. 98,762 5,793,379 Mylan NV † 58,800 2,751,252 Pfizer, Inc. 191,269 7,055,913 Press Ganey Holdings, Inc. † 14,485 578,241 Service Corp. International/US 40,077 1,110,934 Ventas, Inc. R 26,614 2,026,922 Miscellaneous (0.1%) Conyers Park Acquisition Corp. (Units) † 63,307 654,594 Semiconductor (0.2%) Lam Research Corp. 33,898 3,043,023 Software (2.0%) Adobe Systems, Inc. † 43,867 4,292,825 Microsoft Corp. 319,717 18,121,560 30 George Putnam Balanced Fund COMMON STOCKS (60.4%)* cont. Shares Value Software cont. Tencent Holdings, Ltd. (China) 67,081 $1,612,524 TubeMogul, Inc. † 25,588 286,841 Technology services (4.1%) Alibaba Group Holding, Ltd. ADR (China) † 28,756 2,371,795 Alphabet, Inc. Class A † 26,471 20,947,561 Computer Sciences Corp. 46,764 2,236,722 Facebook, Inc. Class A † 108,151 13,404,235 Fidelity National Information Services, Inc. 41,550 3,304,472 GoDaddy, Inc. Class A † 27,769 830,848 Hewlett Packard Enterprise Co. 79,200 1,664,784 salesforce.com, Inc. † 55,854 4,568,857 Wix.com, Ltd. (Israel) † 31,642 1,126,455 Transportation (1.1%) American Airlines Group, Inc. 71,681 2,544,676 Union Pacific Corp. 83,757 7,793,589 United Parcel Service, Inc. Class B 32,432 3,505,899 Utilities and power (2.6%) American Electric Power Co., Inc. 25,095 1,739,084 American Water Works Co., Inc. 31,288 2,583,763 Calpine Corp. † 193,040 2,652,370 Edison International 19,119 1,479,428 ENI SpA (Italy) 188,650 2,885,260 Exelon Corp. 120,718 4,500,367 Kinder Morgan, Inc. 66,289 1,347,655 NextEra Energy Partners LP 35,401 1,105,573 NextEra Energy, Inc. 31,132 3,993,924 NRG Energy, Inc. 230,852 3,194,992 NRG Yield, Inc. Class C 65,064 1,167,248 PG&E Corp. 53,972 3,450,970 Sempra Energy 19,625 2,195,645 Total common stocks (cost $678,518,034) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (6.1%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (1.6%) Government National Mortgage Association Pass-Through Certificates 3.50%, with due dates from 2/20/45 to 11/20/45 $3,112,459 $3,335,071 3.50%, TBA, 8/1/46 8,000,000 8,503,750 3.00%, TBA, 8/1/46 7,000,000 7,354,375 U.S. Government Agency Mortgage Obligations (4.5%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 6.00%, 3/1/35 2,279 2,631 4.00%, with due dates from 7/1/42 to 6/1/43 5,177,477 5,573,911 3.50%, with due dates from 12/1/42 to 4/1/43 753,576 810,389 3.00%, with due dates from 3/1/43 to 7/1/43 2,673,230 2,789,036 George Putnam Balanced Fund31 U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (6.1%)* cont. Principal amount Value U.S. Government Agency Mortgage Obligations cont. Federal National Mortgage Association Pass-Through Certificates 5.50%, with due dates from 7/1/33 to 11/1/38 $2,980,652 $3,371,210 5.00%, with due dates from 8/1/33 to 1/1/39 804,054 893,513 4.50%, 11/1/44 7,286,702 8,079,131 4.50%, TBA, 8/1/46 13,000,000 14,175,078 4.00%, TBA, 8/1/46 5,000,000 5,359,766 3.50%, with due dates from 5/1/43 to 3/1/45 3,709,550 3,931,268 3.00%, with due dates from 2/1/43 to 6/1/46 3,581,916 3,748,198 3.00%, TBA, 9/1/46 3,000,000 3,115,664 3.00%, TBA, 8/1/46 4,000,000 4,162,812 Total U.S. government and agency mortgage obligations (cost $74,479,649) U.S. TREASURY OBLIGATIONS (12.7%)* Principal amount Value U.S. Treasury Bonds 3.75%, 11/15/43 $1,040,000 $1,399,450 2.75%, 8/15/42 12,810,000 14,419,244 U.S. Treasury Notes 2.00%, 11/30/20 Δ 44,660,000 46,571,658 1.875%, 11/30/21 2,170,000 2,257,427 1.375%, 9/30/18 29,620,000 30,054,351 1.125%, 12/31/19 24,210,000 24,438,482 1.00%, 8/31/16 4,320,000 4,322,211 0.75%, 3/31/18 23,900,000 23,935,291 0.75%, 12/31/17 1,190,000 1,191,762 0.75%, 6/30/17 6,800,000 6,809,828 Total U.S. treasury obligations (cost $151,199,649) CORPORATE BONDS AND NOTES (14.9%)* Principal amount Value Basic materials (0.7%) Agrium, Inc. sr. unsec. notes 3.375%, 3/15/25 (Canada) $310,000 $320,953 Agrium, Inc. sr. unsec. unsub. notes 7.125%, 5/23/36 (Canada) 182,000 238,669 Celanese US Holdings, LLC company guaranty sr. unsec. unsub. notes 4.625%, 11/15/22 (Germany) 150,000 162,000 Cytec Industries, Inc. sr. unsec. unsub. notes 3.50%, 4/1/23 215,000 215,016 Eastman Chemical Co. sr. unsec. notes 3.80%, 3/15/25 235,000 249,209 Eastman Chemical Co. sr. unsec. unsub. notes 6.30%, 11/15/18 200,000 219,651 Freeport-McMoran Oil & Gas, LLC/FCX Oil & Gas, Inc. company guaranty sr. unsec. notes 6.75%, 2/1/22 95,000 92,388 Georgia-Pacific, LLC sr. unsec. unsub. notes 7.75%, 11/15/29 850,000 1,249,376 Glencore Funding, LLC 144A company guaranty sr. unsec. unsub. notes 4.625%, 4/29/24 941,000 916,101 Glencore Funding, LLC 144A company guaranty sr. unsec. unsub. notes 4.00%, 4/16/25 638,000 597,561 Glencore Funding, LLC 144A company guaranty sr. unsec. unsub. notes 2.875%, 4/16/20 682,000 663,020 International Paper Co. sr. unsec. notes 8.70%, 6/15/38 10,000 15,077 32 George Putnam Balanced Fund CORPORATE BONDS AND NOTES (14.9%)* cont. Principal amount Value Basic materials cont. INVISTA Finance, LLC 144A company guaranty sr. notes 4.25%, 10/15/19 $356,000 $353,300 LyondellBasell Industries NV sr. unsec. unsub. notes 4.625%, 2/26/55 515,000 514,264 Union Carbide Corp. sr. unsec. unsub. bonds 7.75%, 10/1/96 180,000 228,693 WestRock MWV, LLC company guaranty sr. unsec. unsub. notes 8.20%, 1/15/30 1,265,000 1,725,326 WestRock MWV, LLC company guaranty sr. unsec. unsub. notes 7.95%, 2/15/31 187,000 251,418 WestRock RKT Co. company guaranty sr. unsec. unsub. notes 4.45%, 3/1/19 168,000 177,483 Weyerhaeuser Co. sr. unsec. unsub. notes 7.375%, 3/15/32 R 553,000 750,617 Capital goods (0.3%) Delphi Corp. company guaranty sr. unsec. notes 5.00%, 2/15/23 125,000 132,625 Legrand France SA sr. unsec. unsub. notes 8.50%, 2/15/25 (France) 767,000 1,046,548 Medtronic, Inc. company guaranty sr. unsec. sub. notes 4.375%, 3/15/35 307,000 353,553 Medtronic, Inc. company guaranty sr. unsec. sub. notes 3.50%, 3/15/25 327,000 358,096 Northrop Grumman Systems Corp. company guaranty sr. unsec. unsub. notes 7.875%, 3/1/26 265,000 371,565 Parker Hannifin Corp. sr. unsec. unsub. notes Ser. MTN, 6.25%, 5/15/38 975,000 1,401,544 Republic Services, Inc. company guaranty sr. unsec. unsub. notes 5.50%, 9/15/19 240,000 268,538 United Technologies Corp. sr. unsec. unsub. notes 5.70%, 4/15/40 100,000 135,784 United Technologies Corp. sr. unsec. unsub. notes 4.50%, 6/1/42 225,000 266,527 Communication services (1.1%) America Movil SAB de CV company guaranty sr. unsec. unsub. notes 6.125%, 3/30/40 (Mexico) 200,000 257,237 America Movil SAB de CV company guaranty sr. unsec. unsub. notes 2.375%, 9/8/16 (Mexico) 280,000 280,144 American Tower Corp. sr. unsec. notes 4.00%, 6/1/25 R 335,000 364,218 American Tower Corp. sr. unsec. notes 3.40%, 2/15/19 R 735,000 769,650 American Tower Corp. sr. unsec. unsub. bonds 3.375%, 10/15/26 R 500,000 516,501 AT&T, Inc. sr. unsec. unsub. notes 4.75%, 5/15/46 122,000 129,192 CC Holdings GS V, LLC/Crown Castle GS III Corp. company guaranty sr. notes 3.849%, 4/15/23 240,000 259,340 Charter Communications Operating, LLC/Charter Communications Operating Capital 144A sr. sub. bonds 6.484%, 10/23/45 1,159,000 1,390,493 Charter Communications Operating, LLC/Charter Communications Operating Capital 144A sr. sub. notes 4.908%, 7/23/25 356,000 393,080 Comcast Cable Communications Holdings, Inc. company guaranty sr. unsec. notes 9.455%, 11/15/22 645,000 917,776 George Putnam Balanced Fund 33 CORPORATE BONDS AND NOTES (14.9%)* cont. Principal amount Value Communication services cont. Comcast Corp. company guaranty sr. unsec. unsub. notes 6.50%, 11/15/35 $268,000 $377,268 Crown Castle International Corp. sr. unsec. notes 5.25%, 1/15/23 R 75,000 85,850 Crown Castle International Corp. sr. unsec. notes 4.875%, 4/15/22 R 313,000 348,213 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883%, 8/15/20 710,000 774,949 NBCUniversal Media, LLC company guaranty sr. unsec. unsub. notes 6.40%, 4/30/40 380,000 542,983 Rogers Communications, Inc. company guaranty sr. unsec. bonds 8.75%, 5/1/32 (Canada) 95,000 139,606 Rogers Communications, Inc. company guaranty sr. unsec. unsub. notes 4.50%, 3/15/43 (Canada) 215,000 236,540 TCI Communications, Inc. sr. unsec. unsub. notes 7.875%, 2/15/26 610,000 877,838 Telecom Italia SpA 144A sr. unsec. notes 5.303%, 5/30/24 (Italy) 1,000,000 1,012,500 Telefonica Emisiones SAU company guaranty sr. unsec. unsub. notes 7.045%, 6/20/36 (Spain) 355,000 472,187 Verizon Communications, Inc. sr. unsec. unsub. notes 5.90%, 2/15/54 (units) 5,200 145,340 Verizon Communications, Inc. sr. unsec. unsub. notes 5.05%, 3/15/34 270,000 304,416 Verizon Communications, Inc. sr. unsec. unsub. notes 4.522%, 9/15/48 982,000 1,047,976 Verizon Communications, Inc. sr. unsec. unsub. notes 4.40%, 11/1/34 595,000 630,371 Verizon New Jersey, Inc. company guaranty sr. unsec. unsub. bonds 8.00%, 6/1/22 770,000 965,691 Conglomerates (0.1%) General Electric Capital Corp. company guaranty sr. unsec. notes 6.75%, 3/15/32 441,000 625,787 General Electric Co. jr. unsec. sub. FRB Ser. D, 5.00%, perpetual maturity 1,111,000 1,190,159 Consumer cyclicals (1.9%) 21st Century Fox America, Inc. company guaranty sr. unsec. notes 7.85%, 3/1/39 190,000 279,898 21st Century Fox America, Inc. company guaranty sr. unsec. notes 7.75%, 1/20/24 1,045,000 1,358,541 Autonation, Inc. company guaranty sr. unsec. notes 4.50%, 10/1/25 330,000 352,985 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5.50%, 2/1/20 847,000 925,774 Bed Bath & Beyond, Inc. sr. unsec. sub. notes 5.165%, 8/1/44 553,000 501,857 CBS Corp. company guaranty sr. unsec. debs. 7.875%, 7/30/30 1,187,000 1,693,906 Dollar General Corp. sr. unsec. sub. notes 3.25%, 4/15/23 625,000 656,999 Expedia, Inc. 144A company guaranty sr. unsec. unsub. notes 5.00%, 2/15/26 375,000 400,250 Ford Motor Co. sr. unsec. unsub. notes 9.98%, 2/15/47 135,000 227,240 Ford Motor Co. sr. unsec. unsub. notes 7.75%, 6/15/43 1,290,000 1,715,251 34George Putnam Balanced Fund CORPORATE BONDS AND NOTES (14.9%)* cont. Principal amount Value Consumer cyclicals cont. Ford Motor Co. sr. unsec. unsub. notes 7.45%, 7/16/31 $24,000 $32,984 Ford Motor Co. sr. unsec. unsub. notes 7.40%, 11/1/46 200,000 299,655 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 5.875%, 8/2/21 318,000 366,737 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 4.134%, 8/4/25 477,000 510,306 General Motors Co. sr. unsec. unsub. notes 6.75%, 4/1/46 844,000 1,096,593 General Motors Financial Co., Inc. company guaranty sr. unsec. notes 3.20%, 7/6/21 215,000 218,212 General Motors Financial Co., Inc. company guaranty sr. unsec. unsub. notes 4.30%, 7/13/25 395,000 412,920 General Motors Financial Co., Inc. company guaranty sr. unsec. unsub. notes 4.00%, 1/15/25 250,000 257,771 General Motors Financial Co., Inc. company guaranty sr. unsec. unsub. notes 3.45%, 4/10/22 900,000 918,118 Grupo Televisa SAB sr. unsec. unsub. bonds 6.625%, 1/15/40 (Mexico) 300,000 357,491 Grupo Televisa SAB sr. unsec. unsub. notes 5.00%, 5/13/45 (Mexico) 355,000 359,676 Historic TW, Inc. company guaranty sr. unsec. unsub. bonds 9.15%, 2/1/23 460,000 621,679 Host Hotels & Resorts LP sr. unsec. unsub. notes 6.00%, 10/1/21 R 320,000 364,511 Host Hotels & Resorts LP sr. unsec. unsub. notes 5.25%, 3/15/22 R 150,000 165,916 Hyatt Hotels Corp. sr. unsec. unsub. notes 3.375%, 7/15/23 200,000 206,089 L Brands, Inc. company guaranty sr. unsec. notes 6.625%, 4/1/21 435,000 498,075 Lear Corp. company guaranty sr. unsec. unsub. notes 5.375%, 3/15/24 375,000 401,250 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 6.90%, 4/1/29 699,000 794,932 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 6.65%, 7/15/24 100,000 118,789 NVR, Inc. sr. unsec. notes 3.95%, 9/15/22 435,000 460,336 O’Reilly Automotive, Inc. company guaranty sr. unsec. notes 3.85%, 6/15/23 195,000 210,129 O’Reilly Automotive, Inc. company guaranty sr. unsec. sub. notes 3.55%, 3/15/26 480,000 513,965 Omnicom Group, Inc. company guaranty sr. unsec. unsub. notes 3.60%, 4/15/26 540,000 575,307 Owens Corning company guaranty sr. unsec. sub. notes 9.00%, 6/15/19 880,000 1,025,906 Priceline Group, Inc. (The) sr. unsec. notes 3.65%, 3/15/25 164,000 171,498 PulteGroup, Inc. company guaranty sr. unsec. unsub. notes 5.50%, 3/1/26 470,000 490,144 QVC, Inc. company guaranty sr. notes 4.85%, 4/1/24 390,000 405,470 S&P Global, Inc. company guaranty sr. unsec. unsub. notes 4.40%, 2/15/26 670,000 753,210 Tiffany & Co. sr. unsec. unsub. notes 4.90%, 10/1/44 460,000 478,440 George Putnam Balanced Fund 35 CORPORATE BONDS AND NOTES (14.9%)* cont. Principal amount Value Consumer cyclicals cont. Time Warner, Inc. company guaranty sr. unsec. bonds 7.70%, 5/1/32 $520,000 $746,227 Time Warner, Inc. company guaranty sr. unsec. unsub. bonds 2.95%, 7/15/26 190,000 194,238 Viacom, Inc. sr. unsec. unsub. notes 5.85%, 9/1/43 450,000 482,694 Vulcan Materials Co. sr. unsec. unsub. notes 4.50%, 4/1/25 175,000 190,176 Consumer staples (1.2%) Anheuser-Busch InBev Finance, Inc. company guaranty sr. unsec. unsub. bonds 4.90%, 2/1/46 1,947,000 2,371,678 Anheuser-Busch InBev Finance, Inc. company guaranty sr. unsec. unsub. bonds 3.65%, 2/1/26 428,000 459,537 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 8.20%, 1/15/39 165,000 268,684 Bacardi, Ltd. 144A unsec. notes 4.50%, 1/15/21 (Bermuda) 495,000 533,371 CVS Health Corp. sr. unsec. notes 4.75%, 12/1/22 715,000 819,203 CVS Pass-Through Trust 144A sr. mtge. notes 7.507%, 1/10/32 649,258 818,199 CVS Pass-Through Trust 144A sr. mtge. notes 4.704%, 1/10/36 651,813 677,783 Diageo Investment Corp. company guaranty sr. unsec. notes 8.00%, 9/15/22 820,000 1,086,573 ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 7.00%, 10/15/37 1,434,000 1,995,613 ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 5.625%, 3/15/42 553,000 683,227 ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 3.85%, 11/15/24 211,000 227,986 Grupo Bimbo SAB de CV 144A company guaranty sr. unsec. unsub. notes 4.875%, 6/27/44 (Mexico) 350,000 359,893 Kraft Foods Group, Inc. company guaranty sr. unsec. notes Ser. 144A, 6.875%, 1/26/39 625,000 879,028 Kraft Foods Group, Inc. company guaranty sr. unsec. unsub. notes 6.50%, 2/9/40 309,000 421,268 Kraft Heinz Foods Co. 144A company guaranty sr. unsec. unsub. bonds 4.375%, 6/1/46 670,000 728,878 Newell Brands, Inc. sr. unsec. unsub. notes 4.20%, 4/1/26 1,030,000 1,125,299 SABMiller Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 4.95%, 1/15/42 200,000 239,477 Tyson Foods, Inc. company guaranty sr. unsec. bonds 4.875%, 8/15/34 134,000 151,378 Walgreens Boots Alliance, Inc. sr. unsec. bonds 3.45%, 6/1/26 765,000 801,170 Energy (0.8%) BG Energy Capital PLC 144A company guaranty sr. unsec. unsub. notes 4.00%, 10/15/21 (United Kingdom) 250,000 275,694 BP Capital Markets PLC company guaranty sr. unsec. bonds 3.119%, 5/4/26 (United Kingdom) 670,000 684,763 DCP Midstream Operating LP company guaranty sr. unsec. notes 2.70%, 4/1/19 225,000 217,125 EOG Resources, Inc. sr. unsec. unsub. notes 5.625%, 6/1/19 205,000 225,584 EQT Midstream Partners LP company guaranty sr. unsec. sub. notes 4.00%, 8/1/24 575,000 557,363 36 George Putnam Balanced Fund CORPORATE BONDS AND NOTES (14.9%)* cont. Principal amount Value Energy cont. Hess Corp. sr. unsec. unsub. notes 7.30%, 8/15/31 $388,000 $447,599 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7.875%, 9/15/31 1,070,000 1,261,876 Lukoil International Finance BV 144A company guaranty sr. unsec. notes 4.563%, 4/24/23 (Russia) 315,000 318,938 Marathon Petroleum Corp. sr. unsec. unsub. notes 6.50%, 3/1/41 175,000 188,213 Noble Holding International, Ltd. company guaranty sr. unsec. unsub. notes 6.05%, 3/1/41 390,000 239,850 Petroleos Mexicanos company guaranty sr. unsec. unsub. notes 4.50%, 1/23/26 (Mexico) 535,000 517,345 Pride International, Inc. company guaranty sr. unsec. unsub. notes 7.875%, 8/15/40 760,000 560,348 Spectra Energy Capital, LLC company guaranty sr. unsec. sub. notes 6.20%, 4/15/18 580,000 618,544 Spectra Energy Capital, LLC company guaranty sr. unsec. unsub. notes 8.00%, 10/1/19 820,000 949,852 Statoil ASA company guaranty sr. unsec. notes 5.10%, 8/17/40 (Norway) 480,000 589,611 Tosco Corp. company guaranty sr. unsec. notes 8.125%, 2/15/30 600,000 796,436 Williams Partners LP sr. unsec. notes 5.25%, 3/15/20 700,000 737,464 Williams Partners LP sr. unsec. sub. notes 4.30%, 3/4/24 322,000 315,963 Williams Partners LP/ACMP Finance Corp. sr. unsec. sub. notes 4.875%, 3/15/24 342,000 341,177 Financials (5.8%) Aflac, Inc. sr. unsec. notes 6.45%, 8/15/40 314,000 432,125 Aflac, Inc. sr. unsec. unsub. notes 6.90%, 12/17/39 747,000 1,076,948 Air Lease Corp. sr. unsec. notes 3.75%, 2/1/22 410,000 424,330 Air Lease Corp. sr. unsec. unsub. notes 3.375%, 6/1/21 630,000 654,583 Ally Financial, Inc. sub. unsec. notes 5.75%, 11/20/25 705,000 734,081 American Express Co. jr. unsec. sub. FRN Ser. C, 4.90%, perpetual maturity 310,000 305,171 American Express Co. sr. unsec. notes 7.00%, 3/19/18 650,000 708,659 American International Group, Inc. jr. unsec. sub. FRB 8.175%, 5/15/58 856,000 1,112,800 Aon PLC company guaranty sr. unsec. unsub. notes 4.25%, 12/12/42 1,150,000 1,152,083 Assurant, Inc. sr. unsec. notes 6.75%, 2/15/34 525,000 670,223 Australia & New Zealand Banking Group, Ltd./United Kingdom 144A jr. unsec. sub. FRB 6.75%, perpetual maturity (United Kingdom) 200,000 217,368 AXA SA 144A jr. unsec. sub. FRN 6.463%, perpetual maturity (France) 550,000 576,923 AXA SA 144A jr. unsec. sub. FRN 6.379%, perpetual maturity (France) 135,000 147,265 Banco del Estado de Chile 144A sr. unsec. notes 2.00%, 11/9/17 (Chile) 400,000 400,677 Bank of America Corp. jr. unsec. sub. FRN Ser. AA, 6.10%, perpetual maturity 314,000 327,345 Bank of America Corp. unsec. sub. FRN 1.413%, 9/15/26 275,000 236,341 George Putnam Balanced Fund 37 CORPORATE BONDS AND NOTES (14.9%)* cont. Principal amount Value Financials cont. Bank of America Corp. unsec. sub. notes 6.11%, 1/29/37 $600,000 $739,517 Barclays Bank PLC unsec. sub. notes 7.625%, 11/21/22 (United Kingdom) 525,000 586,845 Barclays Bank PLC 144A unsec. sub. notes 10.179%, 6/12/21 (United Kingdom) 869,000 1,107,331 Bear Stearns Cos., Inc. (The) sr. unsec. notes 6.40%, 10/2/17 500,000 529,483 Bear Stearns Cos., LLC (The) sr. unsec. unsub. notes 7.25%, 2/1/18 331,000 359,717 Berkshire Hathaway Finance Corp. company guaranty sr. unsec. notes 4.30%, 5/15/43 703,000 805,649 BGC Partners, Inc. 144A sr. unsec. notes 5.125%, 5/27/21 155,000 156,513 BNP Paribas SA 144A jr. unsec. sub. FRN 7.195%, perpetual maturity (France) 100,000 110,738 BPCE SA 144A unsec. sub. notes 5.70%, 10/22/23 (France) 370,000 403,011 BPCE SA 144A unsec. sub. notes 5.15%, 7/21/24 (France) 810,000 858,358 Camden Property Trust sr. unsec. unsub. notes 4.875%, 6/15/23 R 1,213,000 1,364,060 Cantor Fitzgerald LP 144A unsec. notes 6.50%, 6/17/22 1,020,000 1,073,864 Capital One Bank USA NA unsec. sub. notes 3.375%, 2/15/23 462,000 476,427 Capital One Financial Corp. unsec. sub. notes 4.20%, 10/29/25 295,000 307,575 CBRE Services, Inc. company guaranty sr. unsec. notes 5.25%, 3/15/25 257,000 274,824 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 4.875%, 3/1/26 708,000 738,528 Citigroup, Inc. jr. unsec. sub. FRB Ser. P, 5.95%, perpetual maturity 956,000 984,393 Citigroup, Inc. jr. unsec. sub. FRN 5.875%, perpetual maturity 402,000 403,005 CNO Financial Group, Inc. sr. unsec. unsub. notes 5.25%, 5/30/25 345,000 357,938 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA/ Netherlands company guaranty unsec. sub. notes 4.625%, 12/1/23 (Netherlands) 250,000 269,064 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA/ Netherlands unsec. sub. notes 5.25%, 8/4/45 (Netherlands) 285,000 335,336 Cooperatieve Rabobank UA 144A jr. unsec. sub. FRN 11.00%, perpetual maturity (Netherlands) 718,000 877,755 Credit Agricole SA 144A unsec. sub. notes 4.375%, 3/17/25 (France) 255,000 261,565 Credit Suisse Group AG 144A unsec. sub. notes 6.50%, 8/8/23 (Switzerland) 729,000 800,325 DDR Corp. sr. unsec. unsub. notes 7.875%, 9/1/20 R 302,000 365,518 Duke Realty LP company guaranty sr. unsec. unsub. notes 4.375%, 6/15/22 R 1,117,000 1,222,694 EPR Properties company guaranty sr. unsec. sub. notes 5.25%, 7/15/23 R 345,000 369,245 Fairfax US, Inc. 144A company guaranty sr. unsec. notes 4.875%, 8/13/24 300,000 304,500 Fifth Third Bancorp jr. unsec. sub. FRB 5.10%, perpetual maturity 217,000 210,165 Five Corners Funding Trust 144A sr. unsec. bonds 4.419%, 11/15/23 425,000 461,621 38 George Putnam Balanced Fund CORPORATE BONDS AND NOTES (14.9%)* cont. Principal amount Value Financials cont. GE Capital International Funding Co. Unlimited Co. company guaranty sr. unsec. bonds 4.418%, 11/15/35 (Ireland) $1,521,000 $1,753,140 Goldman Sachs Group, Inc. (The) unsec. sub. notes 6.75%, 10/1/37 282,000 362,569 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub. notes 6.625%, 3/30/40 1,495,000 1,971,394 Healthcare Realty Trust, Inc. sr. unsec. unsub. notes 3.875%, 5/1/25 R 555,000 562,409 Highwood Realty LP sr. unsec. unsub. notes 5.85%, 3/15/17 R 1,005,000 1,031,064 Hospitality Properties Trust sr. unsec. unsub. notes 4.50%, 3/15/25 R 250,000 254,078 HSBC Bank USA NA/New York NY unsec. sub. notes Ser. BKNT, 5.625%, 8/15/35 (United Kingdom) 250,000 296,540 HSBC Bank USA, NA unsec. sub. notes 7.00%, 1/15/39 342,000 462,988 HSBC Holdings PLC unsec. sub. notes 6.50%, 5/2/36 (United Kingdom) 800,000 1,010,020 HSBC Holdings PLC unsec. sub. notes 4.25%, 8/18/25 (United Kingdom) 455,000 469,896 HSBC USA, Inc. sr. unsec. unsub. notes 3.50%, 6/23/24 105,000 108,963 ING Bank NV 144A unsec. sub. notes 5.80%, 9/25/23 (Netherlands) 2,225,000 2,474,810 International Lease Finance Corp. sr. unsec. unsub. notes 6.25%, 5/15/19 275,000 301,469 JPMorgan Chase & Co. jr. unsec. sub. FRB Ser. Z, 5.30%, perpetual maturity 330,000 339,735 JPMorgan Chase & Co. jr. unsec. sub. FRN 7.90%, perpetual maturity 780,000 811,200 JPMorgan Chase Bank, NA unsec. sub. notes Ser. BKNT, 6.00%, 10/1/17 1,250,000 1,315,460 KKR Group Finance Co., LLC 144A company guaranty sr. unsec. unsub. notes 6.375%, 9/29/20 555,000 650,273 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.80%, 3/15/37 785,000 873,313 Liberty Mutual Insurance Co. 144A unsec. sub. notes 7.697%, 10/15/97 340,000 448,428 Liberty Property LP sr. unsec. unsub. notes 3.375%, 6/15/23 R 100,000 102,004 Lloyds Bank PLC company guaranty sr. unsec. unsub. notes 2.70%, 8/17/20 (United Kingdom) 220,000 226,103 Lloyds Banking Group PLC jr. unsec. sub. FRB 7.50%, perpetual maturity (United Kingdom) 200,000 199,500 Lloyds Banking Group PLC unsec. sub. notes 4.50%, 11/4/24 (United Kingdom) 530,000 549,771 Lloyds Banking Group PLC 144A unsec. sub. notes 5.30%, 12/1/45 (United Kingdom) 1,404,000 1,539,155 Massachusetts Mutual Life Insurance Co. 144A unsec. sub. notes 8.875%, 6/1/39 1,290,000 2,064,535 MetLife Capital Trust IV 144A jr. unsec. sub. notes 7.875%, 12/15/37 2,564,000 3,178,078 Mid-America Apartments LP sr. unsec. notes 4.30%, 10/15/23 R 285,000 308,280 Mitsubishi UFJ Financial Group, Inc. sr. unsec. unsub. notes 3.85%, 3/1/26 (Japan) 640,000 701,111 George Putnam Balanced Fund 39 CORPORATE BONDS AND NOTES (14.9%)* cont. Principal amount Value Financials cont. Nationwide Mutual Insurance Co. 144A unsec. sub. notes 8.25%, 12/1/31 $415,000 $585,792 Neuberger Berman Group, LLC/Neuberger Berman Finance Corp. 144A sr. unsec. notes 4.875%, 4/15/45 840,000 728,700 OneAmerica Financial Partners, Inc. 144A sr. unsec. notes 7.00%, 10/15/33 370,000 434,406 Pacific LifeCorp 144A sr. unsec. notes 6.00%, 2/10/20 365,000 408,915 Peachtree Corners Funding Trust 144A company guaranty sr. unsec. unsub. bonds 3.976%, 2/15/25 140,000 142,185 Primerica, Inc. sr. unsec. notes 4.75%, 7/15/22 213,000 234,593 Progressive Corp. (The) jr. unsec. sub. FRN 6.70%, 6/15/37 1,939,000 1,803,270 Prudential Financial, Inc. jr. unsec. sub. FRN 5.625%, 6/15/43 359,000 381,886 Prudential Financial, Inc. jr. unsec. sub. FRN 5.20%, 3/15/44 1,153,000 1,165,971 Realty Income Corp. sr. unsec. notes 4.65%, 8/1/23 R 1,045,000 1,155,963 Royal Bank of Canada unsec. sub. notes Ser. GMTN, 4.65%, 1/27/26 (Canada) 420,000 461,921 Royal Bank of Scotland Group PLC unsec. sub. bonds 5.125%, 5/28/24 (United Kingdom) 425,000 426,463 Santander Issuances SAU company guaranty unsec. sub. notes 5.179%, 11/19/25 (Spain) 1,200,000 1,233,854 Santander UK PLC 144A unsec. sub. notes 5.00%, 11/7/23 (United Kingdom) 430,000 450,263 Select Income REIT sr. unsec. unsub. notes 3.60%, 2/1/20 R 290,000 295,268 Select Income REIT sr. unsec. unsub. notes 2.85%, 2/1/18 R 290,000 291,956 Standard Chartered PLC 144A jr. unsec. sub. FRB 7.014%, perpetual maturity (United Kingdom) 1,400,000 1,491,000 State Street Capital Trust IV company guaranty jr. unsec. sub. FRB 1.653%, 6/15/37 2,021,000 1,735,374 Sumitomo Mitsui Financial Group, Inc. 144A unsec. sub. bonds 4.436%, 4/2/24 (Japan) 412,000 445,240 Teachers Insurance & Annuity Association of America 144A unsec. sub. notes 6.85%, 12/16/39 263,000 365,005 TIERS Trust/United States 144A sr. bonds stepped-coupon zero% (8 1/8s, 9/15/17), 3/15/46 †† 570,000 575,700 Travelers Property Casualty Corp. company guaranty sr. unsec. unsub. bonds 7.75%, 4/15/26 295,000 406,366 UBS AG unsec. sub. notes 5.125%, 5/15/24 (Switzerland) 2,640,000 2,785,543 VEREIT Operating Partnership LP company guaranty sr. unsec. notes 4.60%, 2/6/24 R 720,000 752,400 Wells Fargo & Co. jr. unsec. sub. FRB Ser. U, 5.875%, perpetual maturity 580,000 636,550 Willis Towers Watson PLC company guaranty sr. unsec. unsub. notes 5.75%, 3/15/21 710,000 790,785 WP Carey, Inc. sr. unsec. unsub. notes 4.60%, 4/1/24 R 787,000 826,432 ZFS Finance USA Trust V 144A jr. unsec. sub. FRB 6.50%, 5/9/37 214,000 215,070 Government (0.5%) International Bank for Reconstruction & Development sr. unsec. unsub. bonds 7.625%, 1/19/23 (Supra-Nation) 4,000,000 5,523,864 40 George Putnam Balanced Fund CORPORATE BONDS AND NOTES (14.9%)* cont. Principal amount Value Health care (0.4%) AbbVie, Inc. sr. unsec. notes 3.60%, 5/14/25 $194,000 $205,727 Actavis Funding SCS company guaranty sr. unsec. notes 4.75%, 3/15/45 (Luxembourg) 373,000 413,238 Actavis Funding SCS company guaranty sr. unsec. notes 3.45%, 3/15/22 (Luxembourg) 186,000 195,619 Aetna, Inc. sr. unsec. notes 6.75%, 12/15/37 95,000 132,067 Anthem, Inc. sr. unsec. unsub. notes 4.625%, 5/15/42 205,000 224,786 HCA, Inc. company guaranty sr. bonds 5.25%, 6/15/26 185,000 196,100 HCA, Inc. company guaranty sr. sub. notes 5.00%, 3/15/24 430,000 451,500 Omega Healthcare Investors, Inc. company guaranty sr. unsec. bonds 5.25%, 1/15/26 R 510,000 538,050 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 4.50%, 4/1/27 R 145,000 143,550 Omega Healthcare Investors, Inc. company guaranty sr. unsec. unsub. notes 4.95%, 4/1/24 R 659,000 684,928 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 4.75%, 1/30/20 121,000 132,797 Teva Pharmaceutical Finance Netherlands III BV company guaranty sr. unsec. unsub. bonds 3.15%, 10/1/26 (Netherlands) 1,062,000 1,085,281 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4.625%, 11/15/41 300,000 357,480 Technology (0.5%) Apple, Inc. sr. unsec. notes 3.45%, 5/6/24 215,000 233,936 Apple, Inc. sr. unsec. unsub. notes 4.375%, 5/13/45 297,000 324,371 Apple, Inc. sr. unsec. unsub. notes 3.85%, 5/4/43 421,000 430,063 Diamond 1 Finance Corp./Diamond 2 Finance Corp. 144A sr. bonds 8.35%, 7/15/46 271,000 309,483 Diamond 1 Finance Corp./Diamond 2 Finance Corp. 144A sr. notes 5.45%, 6/15/23 1,626,000 1,722,149 Fidelity National Information Services, Inc. company guaranty sr. unsec. unsub. notes 5.00%, 3/15/22 948,000 981,559 Jabil Circuit, Inc. sr. unsec. sub. notes 8.25%, 3/15/18 162,000 176,175 Oracle Corp. sr. unsec. unsub. notes 2.65%, 7/15/26 1,475,000 1,482,148 Transportation (0.2%) Aviation Capital Group Corp. 144A sr. unsec. unsub. notes 7.125%, 10/15/20 265,000 308,725 Burlington Northern Santa Fe, LLC sr. unsec. notes 5.40%, 6/1/41 454,000 591,881 Burlington Northern Santa Fe, LLC sr. unsec. unsub. notes 5.75%, 5/1/40 109,000 148,124 Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.90%, 1/2/18 29,122 29,996 Continental Airlines, Inc. pass-through certificates Ser. 98-1A, 6.648%, 9/15/17 62,003 63,863 Norfolk Southern Corp. sr. unsec. unsub. bonds 6.00%, 5/23/11 390,000 492,765 Southwest Airlines Co. 2007-1 Pass Through Trust pass-through certificates Ser. 07-1, 6.15%, 8/1/22 586,172 669,701 United Airlines 2014-2 Class A Pass Through Trust sr. notes Ser. A, 3.75%, 9/3/26 218,453 231,560 George Putnam Balanced Fund 41 CORPORATE BONDS AND NOTES (14.9%)* cont. Principal amount Value Utilities and power (1.4%) Appalachian Power Co. sr. unsec. unsub. notes Ser. L, 5.80%, 10/1/35 $510,000 $627,200 Arizona Public Services Co. sr. unsec. notes 4.50%, 4/1/42 138,000 163,867 Beaver Valley II Funding Corp. sr. bonds 9.00%, 6/1/17 6,000 6,030 Commonwealth Edison Co. sr. mtge. bonds 5.875%, 2/1/33 595,000 780,723 Consolidated Edison Co. of New York, Inc. sr. unsec. unsub. notes 4.20%, 3/15/42 220,000 244,191 Duke Energy Carolinas, LLC sr. mtge. notes 4.25%, 12/15/41 450,000 518,060 EDP Finance BV 144A sr. unsec. unsub. notes 6.00%, 2/2/18 (Netherlands) 685,000 722,981 EDP Finance BV 144A sr. unsec. unsub. notes 5.25%, 1/14/21 (Netherlands) 365,000 397,766 El Paso Natural Gas Co., LLC company guaranty sr. unsec. unsub. notes 8.375%, 6/15/32 490,000 594,396 Electricite de France (EDF) 144A jr. unsec. sub. FRN 5.625%, perpetual maturity (France) 360,000 354,150 Electricite de France (EDF) 144A sr. unsec. notes 6.95%, 1/26/39 (France) 784,000 1,071,177 Emera US Finance LP 144A company guaranty sr. unsec. notes 3.55%, 6/15/26 437,000 458,740 Enel Finance International SA 144A company guaranty sr. unsec. unsub. notes 5.125%, 10/7/19 (Netherlands) 360,000 396,926 Energy Transfer Partners LP sr. unsec. unsub. notes 7.60%, 2/1/24 470,000 523,572 Energy Transfer Partners LP sr. unsec. unsub. notes 6.50%, 2/1/42 766,000 814,732 Energy Transfer Partners LP sr. unsec. unsub. notes 5.20%, 2/1/22 240,000 256,111 FirstEnergy Transmission, LLC 144A sr. unsec. unsub. notes 5.45%, 7/15/44 1,120,000 1,275,055 Iberdrola International BV company guaranty sr. unsec. unsub. bonds 6.75%, 7/15/36 (Spain) 185,000 251,594 ITC Holdings Corp. 144A sr. unsec. notes 6.05%, 1/31/18 365,000 385,609 Kinder Morgan Energy Partners LP company guaranty sr. unsec. notes 5.40%, 9/1/44 179,000 171,818 Kinder Morgan Energy Partners LP company guaranty sr. unsec. notes 3.50%, 3/1/21 420,000 429,032 Kinder Morgan, Inc. company guaranty sr. unsec. unsub. notes 3.05%, 12/1/19 235,000 240,943 Oncor Electric Delivery Co., LLC sr. notes 7.00%, 9/1/22 445,000 566,075 Oncor Electric Delivery Co., LLC sr. notes 4.10%, 6/1/22 441,000 489,505 Pacific Gas & Electric Co. sr. unsec. notes 6.35%, 2/15/38 418,000 583,033 Pacific Gas & Electric Co. sr. unsec. unsub. notes 5.8s, 3/1/37 140,000 185,245 Potomac Edison Co. (The) 144A sr. bonds 5.80%, 10/15/16 331,000 333,365 PPL Capital Funding, Inc. company guaranty sr. unsec. unsub. notes 4.20%, 6/15/22 145,000 159,756 Puget Sound Energy, Inc. jr. unsec. sub. FRN Ser. A, 6.974%, 6/1/67 656,000 556,780 Texas-New Mexico Power Co. 144A 1st sr. bonds Ser. A, 9 1/2s, 4/1/19 889,000 1,034,793 42 George Putnam Balanced Fund CORPORATE BONDS AND NOTES (14.9%)* cont. Principal amount Value Utilities and power cont. TransCanada PipeLines, Ltd. jr. unsec. sub. FRN 6.35%, 5/15/67 (Canada) $1,145,000 $859,471 WEC Energy Group jr. unsec. sub. FRN 6.25%, 5/15/67 1,945,000 1,622,859 Total corporate bonds and notes (cost $168,575,725) MORTGAGE-BACKED SECURITIES (1.4%)* Principal amount Value Citigroup Commercial Mortgage Trust FRB Ser. 07-C6, Class A4, 5.712%, 12/10/49 $2,500,000 $2,565,153 Ser. 14-GC21, Class AS, 4.026%, 5/10/47 508,000 566,898 COMM Mortgage Trust FRB Ser. 12-LC4, Class C, 5.633%, 12/10/44 500,000 561,700 FRB Ser. 14-CR18, Class C, 4.738%, 7/15/47 3,089,000 3,279,253 Ser. 13-CR13, Class AM, 4.449s, 12/10/23 777,000 875,078 Ser. 12-LC4, Class AM, 4.063%, 12/10/44 730,000 806,723 Ser. 12-CR1, Class AM, 3.912%, 5/15/45 1,046,000 1,137,424 Federal Home Loan Mortgage Corporation Structured Agency Credit Risk FRB Ser. 16-HQA2, Class M1, 1.688%, 11/25/28 246,143 246,473 Structured Agency Credit Risk Debt Notes FRB Ser. 15-DNA1, Class M1, 1.388%, 10/25/27 442,684 442,241 FRB Ser. T-56, Class A, IO, 0.524%, 5/25/43 3,503,302 58,162 FRB Ser. T-56, Class 2, IO, zero%, 5/25/43 5,155,058 1 Federal National Mortgage Association Ser. 01-79, Class BI, IO, 0.306%, 3/25/45 1,017,974 9,464 FIRSTPLUS Home Loan Owner Trust Ser. 97-3, Class B1, 7.79%, 11/10/23 (In default) † 194,241 19 JPMBB Commercial Mortgage Securities Trust Ser. 13-C14, Class AS, 4.409%, 8/15/46 493,000 556,785 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 12-C6, Class D, 5.192%, 5/15/45 772,000 799,560 Ser. 04-LN2, Class A2, 5.115%, 7/15/41 15,104 15,121 FRB Ser. 13-C13, Class C, 4.053%, 1/15/46 450,000 459,339 JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 12-C8, Class D, 4.658%, 10/15/45 524,000 515,721 LB Commercial Mortgage Trust 144A Ser. 99-C1, Class G, 6.41%, 6/15/31 202,805 206,450 Ser. 98-C4, Class H, 5.60%, 10/15/35 328,022 331,778 Morgan Stanley Capital I Trust 144A FRB Ser. 12-C4, Class D, 5.521%, 3/15/45 1,794,000 1,851,767 TIAA Real Estate CDO, Ltd. 144A Ser. 03-1A, Class E, 8.00%, 12/28/38 2,232,382 558,096 UBS-Barclays Commercial Mortgage Trust 144A FRB Ser. 12-C4, Class XA, IO, 1.777%, 12/10/45 12,771,821 1,012,881 WF-RBS Commercial Mortgage Trust Ser. 14-C19, Class C, 4.646%, 3/15/47 394,000 416,576 Total mortgage-backed securities (cost $17,193,962) George Putnam Balanced Fund 43 CONVERTIBLE PREFERRED STOCKS (0.1%)* Shares Value Oportun Financial Corp. Ser. A-1, 8.00% cv. pfd. (acquired 6/23/15, cost $1,057) (Private) † ΔΔ F 371 $952 Oportun Financial Corp. Ser. B-1, 8.00% cv. pfd. (acquired 6/23/15, cost $20,210) (Private) † ΔΔ F 6,416 18,189 Oportun Financial Corp. Ser. C-1, 8.00% cv. pfd. (acquired 6/23/15, cost $47,464) (Private) † ΔΔ F 9,325 42,718 Oportun Financial Corp. Ser. D-1, 8.00% cv. pfd. (acquired 6/23/15, cost $68,847) (Private) † ΔΔ F 13,526 61,963 Oportun Financial Corp. Ser. E-1, 8.00% cv. pfd. (acquired 6/23/15, cost $38,611) (Private) † ΔΔ F 7,033 34,750 Oportun Financial Corp. Ser. F, 8.00% cv. pfd. (acquired 6/23/15, cost $116,544) (Private) † ΔΔ F 15,175 104,890 Oportun Financial Corp. Ser. F-1, 8.00% cv. pfd. (acquired 6/23/15, cost $326,895) (Private) † ΔΔ F 114,700 294,206 Oportun Financial Corp. Ser. G, 8.00% cv. pfd. (acquired 6/23/15, cost $413,355) (Private) † ΔΔ F 145,037 372,020 Oportun Financial Corp. Ser. H, 8.00% cv. pfd. (acquired 2/6/15, cost $633,655) (Private) † ΔΔ F 222,546 570,290 Total convertible preferred stocks (cost $1,666,638) MUNICIPAL BONDS AND NOTES (0.1%)* Principal amount Value CA State G.O. Bonds (Build America Bonds), 7.50%, 4/1/34 $215,000 $333,960 North TX, Tollway Auth. Rev. Bonds (Build America Bonds), 6.718%, 1/1/49 350,000 551,341 OH State U. Rev. Bonds (Build America Bonds), 4.91%, 6/1/40 275,000 354,049 Total municipal bonds and notes (cost $841,351) SHORT-TERM INVESTMENTS (7.0%)* Shares Value Putnam Short Term Investment Fund 0.44% L 85,041,084 $85,041,084 SSgA Prime Money Market Fund Class N 0.34% P 1,150,000 1,150,000 Total short-term investments (cost $86,191,084) TOTAL INVESTMENTS Total investments (cost $1,178,666,092) Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank BKNT Bank Note FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period GMTN Global Medium Term Notes G.O. Bonds General Obligation Bonds IO Interest Only MTN Medium Term Notes TBA To Be Announced Commitments 44 George Putnam Balanced Fund Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from August 1, 2015 through July 31, 2016 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $1,227,005,500. † This security is non-income-producing. †† The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. ΔΔ This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $2,213,498, or 0.2% of net assets. Δ This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. F This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. P This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $40,330,352 to cover certain derivative contracts, delayed delivery securities and the settlement of certain securities. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA commitments. The dates shown on debt obligations are the original maturity dates. FORWARD CURRENCY CONTRACTS at 7/31/16 (aggregate face value $35,799,947) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Canadian Dollar Sell 10/19/16 $532,262 $462,789 $(69,473) Barclays Bank PLC Canadian Dollar Sell 10/19/16 2,849,862 2,874,098 24,236 Citibank, N.A. Euro Sell 9/21/16 4,077,155 4,080,085 2,930 Credit Suisse International British Pound Sell 9/21/16 7,110,446 7,740,720 630,274 Canadian Dollar Sell 10/19/16 1,699,451 1,714,049 14,598 HSBC Bank USA, National Association British Pound Sell 9/21/16 73,911 80,470 6,559 George Putnam Balanced Fund45 FORWARD CURRENCY CONTRACTS at 7/31/16 (aggregate face value $35,799,947) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) JPMorgan Chase Bank N.A. British Pound Sell 9/21/16 $3,989,882 $4,344,415 $354,533 Canadian Dollar Sell 10/19/16 4,349,648 4,387,622 37,974 State Street Bank and Trust Co. British Pound Buy 9/21/16 3,345,609 3,706,420 (360,811) Israeli Shekel Sell 10/19/16 2,226,133 2,197,104 (29,029) UBS AG Euro Sell 9/21/16 4,208,455 4,212,175 3,720 Total TBA SALE COMMITMENTS OUTSTANDING at 7/31/16 (proceeds receivable $3,119,180) Principal Settlement Agency amount date Value Federal National Mortgage Association, 3.00%, 8/1/46 $3,000,000 8/16/46 $3,122,109 Total 46 George Putnam Balanced Fund ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Basic materials $27,349,044 $—­ $—­ Capital goods 36,703,354 —­ —­ Communication services 41,376,450 —­ —­ Conglomerates 13,479,345 —­ —­ Consumer cyclicals 82,891,522 —­ —­ Consumer staples 84,601,748 —­ 365,234 Energy 50,375,243 —­ —­ Financials 114,517,042 —­ 348,286 Miscellaneous 654,594 Health care 97,818,691 —­ —­ Technology 143,964,207 —­ —­ Transportation 13,844,164 —­ —­ Utilities and power 32,296,279 —­ —­ Total common stocks —­ Convertible preferred stocks $—­ $—­ $1,499,978 Corporate bonds and notes —­ 182,501,326 575,700 Mortgage-backed securities —­ 17,272,663 —­ Municipal bonds and notes —­ 1,239,350 —­ U.S. government and agency mortgage obligations —­ 75,205,803 —­ U.S. treasury obligations —­ 155,399,704 —­ Short-term investments 86,191,084 —­ —­ Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $—­ $615,511 $—­ TBA sale commitments —­ (3,122,109) —­ Totals by level $—­ $—­ * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund’s net assets and were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. George Putnam Balanced Fund 47 Statement of assets and liabilities 7/31/16 ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $1,093,625,008) $1,175,429,727 Affiliated issuers (identified cost $85,041,084) (Notes 1 and 5) 85,041,084 Cash 1 Foreign currency (cost $16) (Note 1) 16 Dividends, interest and other receivables 4,353,651 Receivable for shares of the fund sold 439,566 Receivable for investments sold 24,739,765 Receivable for sales of delayed delivery securities (Note 1) 1,040,638 Unrealized appreciation on forward currency contracts (Note 1) 1,074,824 Prepaid assets 41,241 Total assets LIABILITIES Payable for investments purchased 12,995,918 Payable for purchases of delayed delivery securities (Note 1) 43,680,316 Payable for shares of the fund repurchased 1,739,635 Payable for compensation of Manager (Note 2) 542,340 Payable for custodian fees (Note 2) 19,874 Payable for investor servicing fees (Note 2) 298,710 Payable for Trustee compensation and expenses (Note 2) 613,505 Payable for administrative services (Note 2) 4,723 Payable for distribution fees (Note 2) 296,385 Unrealized depreciation on forward currency contracts (Note 1) 459,313 TBA sale commitments, at value (proceeds receivable $3,119,180) (Note 1) 3,122,109 Collateral on certain derivative contracts, at value (Note 1) 1,150,000 Other accrued expenses 232,185 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $1,642,959,749 Undistributed net investment income (Note 1) 13,015,690 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (511,385,977) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 82,416,038 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 48 George Putnam Balanced Fund Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($953,549,408 divided by 54,852,312 shares) $17.38 Offering price per class A share (100/94.25 of $17.38)* $18.44 Net asset value and offering price per class B share ($21,592,328 divided by 1,256,474 shares)** $17.18 Net asset value and offering price per class C share ($41,699,546 divided by 2,416,281 shares)** $17.26 Net asset value and redemption price per class M share ($66,778,991 divided by 3,894,527 shares) $17.15 Offering price per class M share (100/96.50 of $17.15)* $17.77 Net asset value, offering price and redemption price per class R share ($408,928 divided by 23,590 shares) $17.33 Net asset value, offering price and redemption price per class R5 share ($76,674,240 divided by 4,393,865 shares) $17.45 Net asset value, offering price and redemption price per class R6 share ($8,012,691 divided by 459,066 shares) $17.45 Net asset value, offering price and redemption price per class Y share ($58,289,368 divided by 3,340,594 shares) $17.45 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. George Putnam Balanced Fund 49 Statement of operations Year ended 7/31/16 INVESTMENT INCOME Interest (including interest income of $260,288 from investments in affiliated issuers) (Note 5) $15,249,690 Dividends (net of foreign tax of $67,528) 13,544,201 Total investment income EXPENSES Compensation of Manager (Note 2) 6,487,016 Investor servicing fees (Note 2) 2,006,261 Custodian fees (Note 2) 57,143 Trustee compensation and expenses (Note 2) 98,522 Distribution fees (Note 2) 3,453,357 Administrative services (Note 2) 33,819 Other 542,548 Fees waived and reimbursed by Manager (Note 2) (15,594) Total expenses Expense reduction (Note 2) (60,282) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 6,187,424 Net increase from payments by affiliates (Note 2) 1,040 Net realized loss on swap contracts (Note 1) (701,081) Net realized loss on futures contracts (Note 1) (424,206) Net realized gain on foreign currency transactions (Note 1) 1,408,448 Net realized gain on written options (Notes 1 and 3) 37,460 Net unrealized appreciation of assets and liabilities in foreign currencies during the year 415,769 Net unrealized depreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the year (1,575,296) Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 50 George Putnam Balanced Fund Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Year ended 7/31/16 Year ended 7/31/15 Operations: Net investment income $16,191,101 $14,483,589 Net realized gain on investments and foreign currency transactions 6,509,085 97,366,655 Net unrealized depreciation of investments and assets and liabilities in foreign currencies (1,159,527) (9,196,272) Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (11,362,355) (11,916,224) Class B (102,384) (102,407) Class C (196,107) (136,312) Class M (502,000) (516,374) Class R (5,030) (9,433) Class R5 (1,028,461) (462,840) Class R6 (366,668) (114,367) Class Y (1,303,237) (1,598,783) Decrease from capital share transactions (Note 4) (111,655,880) (58,104,377) Total increase (decrease) in net assets NET ASSETS Beginning of year 1,331,986,963 1,302,294,108 End of year (including undistributed net investment income of $13,015,690 and $11,175,163, respectively) The accompanying notes are an integral part of these financial statements. George Putnam Balanced Fund 51 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net Net asset Net realized Ratio investment value, and unrealized Total from From Total return Net assets, of expenses income (loss) Portfolio beginning Net investment gain (loss) investment net investment Total Net asset value, at net asset end of period to average to average turnover Period ended­ of period­ income (loss) a on investments­ operations­ income­ distributions end of period­ value (%) b (in thousands) net assets (%) c net assets (%) (%) d Class A­ July 31, 2016­ $17.22­ .22­ .14 .36­ (.20) $17.38­ 2.17­ $953,549­ 1.00 ­ e 1.33­ e 154­ July 31, 2015­ 16.12­ .19­ 1.10­ 1.29­ (.19) 17.22­ 8.04­ 999,928­ .97­ 1.11­ 130­ July 31, 2014­ 14.81­ .23­ 1.29­ 1.52­ (.21) 16.12­ 10.37­ 1,051,287­ .99­ 1.52­ 98­ July 31, 2013­ 12.88­ .21­ 1.92­ 2.13­ (.20) 14.81­ 16.68­ 1,030,545­ 1.01­ 1.56­ 86­ July 31, 2012­ 12.21­ .22­ .65­ .87­ (.20) 12.88­ 7.26­ 973,318­ 1.03­ 1.80­ 99­ Class B­ July 31, 2016­ $17.02­ .10­ .14­ .24­ (.08) $17.18­ 1.42­ $21,592­ 1.75­ e .58­ e 154­ July 31, 2015­ 15.94­ .06­ 1.09­ 1.15­ (.07) 17.02­ 7.21­ 24,133­ 1.72­ .36­ 130­ July 31, 2014­ 14.65­ .12­ 1.27­ 1.39­ (.10) 15.94­ 9.51­ 24,881­ 1.74­ .77­ 98­ July 31, 2013­ 12.74­ .11­ 1.90­ 2.01­ (.10) 14.65­ 15.83­ 26,541­ 1.76­ .82­ 86­ July 31, 2012­ 12.08­ .13­ .63­ .76­ (.10) 12.74­ 6.38­ 29,272­ 1.78­ 1.06­ 99­ Class C­ July 31, 2016­ $17.10­ .09­ .15­ .24­ (.08) $17.26­ 1.45­ $41,700­ 1.75 ­ e .58­ e 154­ July 31, 2015­ 16.01­ .06­ 1.10­ 1.16­ (.07) 17.10­ 7.26­ 36,720­ 1.72­ .36­ 130­ July 31, 2014­ 14.72­ .12­ 1.27­ 1.39­ (.10) 16.01­ 9.50­ 29,091­ 1.74­ .76­ 98­ July 31, 2013­ 12.80­ .11­ 1.91­ 2.02­ (.10) 14.72­ 15.85­ 23,534­ 1.76­ .81­ 86­ July 31, 2012­ 12.14­ .13­ .64­ .77­ (.11) 12.80­ 6.39­ 21,223­ 1.78­ 1.05­ 99­ Class M­ July 31, 2016­ $16.99­ .14­ .14­ .28­ (.12) $17.15­ 1.69­ $66,779­ 1.50­ e .83­ e 154­ July 31, 2015­ 15.90­ .10­ 1.10­ 1.20­ (.11) 16.99­ 7.56­ 75,297­ 1.47­ .61­ 130­ July 31, 2014­ 14.62­ .16­ 1.26­ 1.42­ (.14) 15.90­ 9.75­ 77,338­ 1.49­ 1.02­ 98­ July 31, 2013­ 12.71­ .14­ 1.90­ 2.04­ (.13) 14.62­ 16.17­ 74,636­ 1.51­ 1.06­ 86­ July 31, 2012­ 12.06­ .16­ .63­ .79­ (.14) 12.71­ 6.62­ 70,317­ 1.53­ 1.30­ 99­ Class R­ July 31, 2016­ $17.16­ .19­ .13­ .32­ (.15) $17.33­ 1.93­ $409­ 1.25­ e 1.13 ­ e 154­ July 31, 2015­ 16.07­ .15­ 1.09­ 1.24­ (.15) 17.16­ 7.74­ 1,102­ 1.22­ .86­ 130­ July 31, 2014­ 14.77­ .20­ 1.28­ 1.48­ (.18) 16.07­ 10.08­ 983­ 1.24­ 1.27­ 98­ July 31, 2013­ 12.84­ .18­ 1.92­ 2.10­ (.17) 14.77­ 16.44­ 960­ 1.26­ 1.32­ 86­ July 31, 2012­ 12.18­ .19­ .64­ .83­ (.17) 12.84­ 6.92­ 1,209­ 1.28­ 1.54­ 99­ Class R5­ July 31, 2016­ $17.28­ .26­ .16­ .42­ (.25) $17.45­ 2.49­ $76,674­ .73 ­ e 1.59 ­ e 154­ July 31, 2015­ 16.18­ .23­ 1.11­ 1.34­ (.24) 17.28­ 8.28­ 71,647­ .72­ 1.34­ 130­ July 31, 2014† 15.28­ .18­ .85­ 1.03­ (.13) 16.18­ * 11­ .48* 1.15* 98­ Class R6­ July 31, 2016­ $17.28­ .28­ .15­ .43­ (.26) $17.45­ 2.58­ $8,013­ .63 ­ e 1.71­ e 154­ July 31, 2015­ 16.18­ .25­ 1.10­ 1.35­ (.25) 17.28­ 8.39­ 8,239­ .62­ 1.46­ 130­ July 31, 2014† 15.28­ .19­ .85­ 1.04­ (.14) 16.18­ * 7,100­ .42* 1.19* 98­ Class Y­ July 31, 2016­ $17.28­ .26­ .15­ .41­ (.24) $17.45­ 2.48­ $58,289­ .75­ e 1.60­ e 154­ July 31, 2015­ 16.17­ .23­ 1.11­ 1.34­ (.23) 17.28­ 8.34­ 114,920­ .72­ 1.36­ 130­ July 31, 2014­ 14.86­ .27­ 1.29­ 1.56­ (.25) 16.17­ 10.61­ 111,604­ .74­ 1.77­ 98­ July 31, 2013­ 12.92­ .25­ 1.92­ 2.17­ (.23) 14.86­ 16.99­ 106,794­ .76­ 1.81­ 86­ July 31, 2012­ 12.26­ .25­ .64­ .89­ (.23) 12.92­ 7.42­ 70,090­ .78­ 2.04­ 99­ See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 52 George Putnam Balanced Fund George Putnam Balanced Fund 53 Financial highlights (Continued) * Not annualized. † For the period December 2, 2013 (commencement of operations) to July 31, 2014. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and/or brokerage/service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. d Portfolio turnover excludes TBA purchase and sales transactions. e Reflects a voluntary waiver of certain fund expenses in effect during the period. As a result of such waivers, the expenses of each class reflect a reduction of less than .01% as a percentage of average net assets per share for each class (Note 2). The accompanying notes are an integral part of these financial statements. 54 George Putnam Balanced Fund Notes to financial statements 7/31/16 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from August 1, 2015 through July 31, 2016. George Putnam Balanced Fund (the fund) is a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a diversified open-end management investment company. The goal of the fund is to seek to provide a balanced investment composed of a well-diversified portfolio of stocks and bonds which produce both capital growth and current income. The fund invests mainly in a combination of bonds and common stocks (growth or value stocks or both) of large U.S. companies, with a greater focus on common stocks. For example, Putnam Management may purchase stocks of companies with stock prices that reflect a value lower than that which Putnam Management places on the company. Putnam Management may also consider other factors that Putnam Management believes will cause the stock price to rise. The fund buys bonds of governments and private companies that are mostly investment-grade in quality with intermediate- to long-term maturities (three years or longer). Putnam Management may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell equity investments, and, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell fixed-income investments. The fund may also use derivatives, such as futures, options, warrants and swap contracts, for both hedging and non-hedging purposes. The fund offers classA, classB, classC, classM, classR, classR5, classR6 and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively. ClassA shares generally are not subject to a contingent deferred sales charge, and classM (effective November 1, 2015), classR, classR5, classR6 and classY shares are not subject to a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassR5, classR6 and classY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee and in the case of classR5 and classR6 shares, bear a lower investor servicing fee, which is identified in Note 2. ClassR5, classR6 and classY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The fund has entered into contractual arrangements with an investment adviser, administrator, distributor, shareholder servicing agent and custodian, who each provide services to the fund. Unless expressly stated otherwise, shareholders are not parties to, or intended beneficiaries of these contractual arrangements, and these contractual arrangements are not intended to create any shareholder right to enforce them against the service providers or to seek any remedy under them against the service providers, either directly or on behalf of the fund. Under the fund’s Declaration of Trust, any claims asserted against or on behalf of the Putnam Funds, including claims against Trustees and Officers, must be brought in state and federal courts located within the Commonwealth of Massachusetts. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent George Putnam Balanced Fund 55 events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations (including short-term investments with remaining maturities of 60 days or less) and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over 56 George Putnam Balanced Fund a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a delayed delivery basis may be settled at a future date beyond customary settlement time; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the fair value of the underlying securities or if the counterparty does not perform under the contract. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to hedge against changes in values of securities it owns, owned or expects to own, and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap option contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. George Putnam Balanced Fund 57 Futures contracts The fund uses futures contracts to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, to gain exposure to a basket of securities (equities in this case). To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. TBA commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price and par amount have been established, the actual securities have not been specified. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. The fund may also enter into TBA sale commitments to hedge its portfolio positions, to sell mortgage-backed securities it owns under delayed delivery arrangements or to take a short position in mortgage-backed securities. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA 58 George Putnam Balanced Fund sale commitment is outstanding, either equivalent deliverable securities or an offsetting TBA purchase commitment deliverable on or before the sale commitment date are held as “cover” for the transaction, or other liquid assets in an amount equal to the notional value of the TBA sale commitment are segregated. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA commitments, which are accounted for as purchase and sale transactions, may be considered securities themselves, and involve a risk of loss due to changes in the value of the security prior to the settlement date as well as the risk that the counterparty to the transaction will not perform its obligations. Counterparty risk is mitigated by having a master agreement between the fund and the counterparty. Unsettled TBA commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. TBA purchase commitments outstanding at period end, if any, are listed within the fund’s portfolio and TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements that govern OTC derivative and foreign exchange contracts and Master Securities Forward Transaction Agreements that govern transactions involving mortgage-backed and other asset-backed securities that may result in delayed delivery (Master Agreements) with certain counterparties entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. With respect to ISDA Master Agreements, termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term or short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $459,313 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $346,210 and may include amounts related to unsettled agreements. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $392.5 million syndicated unsecured committed line of credit provided by State Street ($292.5 million) and Northern Trust Company ($100 million) and a $235.5 million unsecured uncommitted line of credit provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the higher of (1) the Federal Funds rate and (2) the overnight LIBOR plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.16% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based George Putnam Balanced Fund 59 on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At July 31, 2016, the fund had a capital loss carryover of $499,248,912 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $499,248,912 N/A $499,248,912 July 31, 2018 Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Pursuant to federal income tax regulations applicable to regulated investment companies, the fund has elected to defer certain capital losses of $9,744,154 recognized during the period between November 1, 2015 and July 31, 2016 to its fiscal year ending July 31, 2017. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from losses on wash sale transactions, from foreign currency gains and losses, from late year loss deferrals, from income on swap contracts, from interest-only securities, from partnership income, and from corporate action adjustments to basis and income. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund reclassified $515,668 to increase undistributed net investment income, $198,986 to decrease paid-in capital and $316,682 to increase accumulated net realized loss. 60 George Putnam Balanced Fund The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $119,709,976 Unrealized depreciation (40,288,500) Net unrealized appreciation 79,421,476 Undistributed ordinary income 13,632,278 Capital loss carryforward (499,248,912) Post-October capital loss deferral (9,744,154) Cost for federal income tax purposes $1,181,047,772 Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of all open-end mutual funds sponsored by Putnam Management (excluding net assets of funds that are invested in, or that are invested in by, other Putnam funds to the extent necessary to avoid “double counting” of those assets). Such annual rates may vary as follows: 0.680% of the first $5 billion, 0.480% of the next $50 billion, 0.630% of the next $5 billion, 0.460% of the next $50 billion, 0.580% of the next $10 billion, 0.450% of the next $100 billion and 0.530% of the next $10 billion, 0.445% of any excess thereafter. For the reporting period, the management fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.524% of the fund’s average net assets. Putnam Management has contractually agreed, through November 30, 2017, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Management may from time to time voluntarily undertake to waive fees and/or reimburse certain fund expenses. Any such waiver or reimbursement would be voluntary and may be modified or discontinued by Putnam Management at any time without notice. For the reporting period, Putnam Management voluntarily waived $15,594. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. PIL did not manage any portion of the assets of the fund during the reporting period. If Putnam Management were to engage the services of PIL, Putnam Management would pay a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. Putnam Management has agreed to reimburse the fund $1,040 for a compliance exception which occurred during the reporting period. The effect of the loss incurred and the reimbursement by Putnam Management of such amounts had no material impact on total return. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing for class A, class B, class C, class M, class R and class Y shares that included (1) a per account fee for each direct and underlying non-defined contribution account (“retail account”) of the fund and each of the other funds in its specified category, which was totaled and then allocated to each fund in the category based on its average daily net assets; (2) a specified rate of the fund’s assets attributable to defined contribution plan accounts; and (3) a specified rate based on the average net assets George Putnam Balanced Fund 61 in retail accounts. Putnam Investor Services has agreed that the aggregate investor servicing fees for each fund’s retail and defined contribution accounts for these share classes will not exceed an annual rate of 0.320% of the fund’s average assets attributable to such accounts. Effective September 1, 2016, Putnam Investor Services, Inc. will receive fees for investor servicing for class A, class B, class C, class M, class R and class Y shares that include (1) a per account fee for each retail account of the fund; (2) a specified rate of the fund’s assets attributable to defined contribution plan accounts; and (3) a specified rate based on the average net assets in retail accounts. Putnam Investor Services has agreed that the aggregate investor servicing fees for each fund’s retail and defined contribution accounts for these share classes will not exceed an annual rate of 0.25% of the fund’s average assets attributable to such accounts. Class R5 shares paid a monthly fee based on the average net assets of class R5 shares at an annual rate of 0.15%. Class R6 shares paid a monthly fee based on the average net assets of class R6 shares at an annual rate of 0.05%. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $1,538,298 ClassR5 104,985 ClassB 35,733 ClassR6 11,350 ClassC 64,226 ClassY 139,079 ClassM 111,868 Total ClassR 722 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $1,865 under the expense offset arrangements and by $58,417 under the brokerage/ service arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $896, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $2,335,207 ClassM 509,619 ClassB 217,029 ClassR 2,202 ClassC 389,300 Total 62 George Putnam Balanced Fund For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $85,883 and $1,942 from the sale of classA and classM shares, respectively, and received $15,340 and $4,010 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% (no longer applicable effective November 1, 2015) is assessed on certain redemptions of class A and class M shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $35 and no monies on class A and class M redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of purchases Proceeds from sales Investments in securities, including TBA commitments (Long-term) $1,805,035,370 $1,897,348,421 U.S. government securities (Long-term) 56,564,661 102,547,669 Total The fund may purchase or sell investments from or to other Putnam funds in the ordinary course of business, which can reduce the fund’s transaction costs, at prices determined in accordance with SEC requirements and policies approved by the Trustees. During the reporting period, purchases or sales of long-term securities from or to other Putnam funds, if any, did not represent more than 5% of the fund’s total cost of purchases and/or total proceeds from sales. Written option transactions during the reporting period are summarized as follows: Written option Written option contract amounts premiums Written options outstanding at the beginning of the reporting period $— $— Options opened 87,117 37,460 Options exercised — — Options expired (87,117) (37,460) Options closed — — Written options outstanding at the end of the reporting period $— $— Note 4: Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 7/31/16 Year ended 7/31/15 ClassA Shares Amount Shares Amount Shares sold 2,585,466 $42,620,286 3,270,518 $55,029,240 Shares issued in connection with reinvestment of distributions 635,462 10,433,690 645,928 10,967,040 3,220,928 53,053,976 3,916,446 65,996,280 Shares repurchased (6,444,498) (106,322,090) (11,074,223) (185,609,366) Net decrease George Putnam Balanced Fund 63 Year ended 7/31/16 Year ended 7/31/15 ClassB Shares Amount Shares Amount Shares sold 200,145 $3,264,784 224,313 $3,749,144 Shares issued in connection with reinvestment of distributions 5,963 97,029 5,839 97,697 206,108 3,361,813 230,152 3,846,841 Shares repurchased (367,448) (5,977,728) (373,604) (6,233,023) Net decrease Year ended 7/31/16 Year ended 7/31/15 ClassC Shares Amount Shares Amount Shares sold 885,692 $14,594,654 546,183 $9,206,428 Shares issued in connection with reinvestment of distributions 10,397 169,838 7,514 126,661 896,089 14,764,492 553,697 9,333,089 Shares repurchased (627,298) (10,291,137) (223,040) (3,748,088) Net increase Year ended 7/31/16 Year ended 7/31/15 ClassM Shares Amount Shares Amount Shares sold 291,292 $4,736,923 330,826 $5,521,369 Shares issued in connection with reinvestment of distributions 30,784 499,259 30,678 513,563 322,076 5,236,182 361,504 6,034,932 Shares repurchased (860,422) (13,953,965) (791,602) (13,193,832) Net decrease Year ended 7/31/16 Year ended 7/31/15 ClassR Shares Amount Shares Amount Shares sold 24,807 $410,071 12,266 $206,483 Shares issued in connection with reinvestment of distributions 305 4,969 556 9,433 25,112 415,040 12,822 215,916 Shares repurchased (65,752) (1,077,168) (9,773) (164,983) Net increase (decrease) Year ended 7/31/16 Year ended 7/31/15 ClassR5 Shares Amount Shares Amount Shares sold 959,785 $15,911,788 4,571,235 $76,316,699 Shares issued in connection with reinvestment of distributions 62,403 1,028,461 26,608 462,840 1,022,188 16,940,249 4,597,843 76,779,539 Shares repurchased (773,902) (12,818,389) (452,924) (7,793,994) Net increase 64 George Putnam Balanced Fund Year ended 7/31/16 Year ended 7/31/15 ClassR6 Shares Amount Shares Amount Shares sold 1,894,887 $30,556,270 59,021 $1,007,097 Shares issued in connection with reinvestment of distributions 22,331 366,668 6,704 114,367 1,917,218 30,922,938 65,725 1,121,464 Shares repurchased (1,934,837) (32,250,486) (27,929) (476,237) Net increase (decrease) Year ended 7/31/16 Year ended 7/31/15 ClassY Shares Amount Shares Amount Shares sold 1,659,173 $27,671,572 645,544 $10,883,901 Shares issued in connection with reinvestment of distributions 76,694 1,262,449 92,941 1,584,356 1,735,867 28,934,021 738,485 12,468,257 Shares repurchased (5,045,595) (82,593,628) (988,568) (16,681,172) Net decrease At the close of the reporting period, Putnam Investments, LLC owned the following shares of the fund: Shares owned Percentage of ownership Value ClassR5 679 0.02% $11,849 ClassR6 681 0.15 11,883 Note 5: Affiliated transactions Transactions during the reporting period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Fair value at the Fair value at beginning of the end of the reporting Investment the reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Short Term Investment Fund* $48,223,912 $315,638,852 $278,821,680 $260,288 $85,041,084 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. George Putnam Balanced Fund65 Note 7: Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was based on an average of the holdings at the end of each fiscal quarter: Purchased equity option contracts (contract amount) $54,000 Written equity option contracts (contract amount) (Note 3) $—* Futures contracts (number of contracts) 4 Forward currency contracts (contract amount) $41,900,000 OTC total return swap contracts (notional) $1,900,000 * For the reporting period, there were no holdings at the end of each fiscal quarter and the transactions were considered minimal. The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Fair value liabilities location Fair value Foreign exchange contracts Receivables $1,074,824 Payables $459,313 Total The following is a summary of realized and change in unrealized gains or losses of derivative instruments in the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Foreign exchange contracts $— $— $1,367,120 $— $1,367,120 Equity contracts (173,202) (424,206) — (701,081) (1,298,489) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Foreign exchange contracts $— $— $416,545 $— $416,545 Equity contracts 12,069 (27,786) — 119,296 103,579 Total 66 George Putnam Balanced Fund This page left blank intentionally. George Putnam Balanced Fund 67 Note 8: Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, if any, see Note 1. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Bank of America N. A. Barclays Bank PLC Citibank, N. A. Credit Suisse International HSBC Bank USA, National Association JPMorgan Chase Bank N. A. State Street Bank and Trust Co. UBS AG Total Assets: Forward currency contracts # $— $24,236 $2,930 $644,872 $6,559 $392,507 $— $3,720 $1,074,824 Total Assets $— $— Liabilities: Forward currency contracts # 69,473 — 389,840 — 459,313 Total Liabilities $— $— $— $— $— $— Total Financial and Derivative Net Assets Total collateral received (pledged)† ## $— $— $— $644,872 $— $392,507 $(346,210) $— Net amount $(69,473) $24,236 $2,930 $— $6,559 $— $(43,630) $3,720 † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement (Note 1). ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. 68 George Putnam Balanced Fund George Putnam Balanced Fund69 Federal tax information (Unaudited) The fund designated 63.76% of ordinary income distributions as qualifying for the dividends received deduction for corporations. For the reporting period, the fund hereby designates 69.71%, or the maximum amount allowable, of its taxable ordinary income distributions as qualified dividends taxed at the individual net capital gain rates. For the reporting period, pursuant to §871(k) of the Internal Revenue Code, the fund hereby designates $6,376,008 of distributions paid as qualifying to be taxed as interest-related dividends. The Form 1099 that will be mailed to you in January 2017 will show the tax status of all distributions paid to your account in calendar 2016. 70 George Putnam Balanced Fund About the Trustees Independent Trustees George Putnam Balanced Fund 71 * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund and Putnam Investments. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of July 31, 2016, there were 117 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. 72 George Putnam Balanced Fund Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Janet C. Smith (Born 1965) Executive Vice President, Principal Executive Vice President, Principal Accounting Officer, Officer, and Compliance Liaison and Assistant Treasurer Since 2004 Since 2007 Director of Fund Administration Services, Steven D. Krichmar (Born 1958) Putnam Investments and Putnam Management Vice President and Principal Financial Officer Since 2002 Susan G. Malloy (Born 1957) Chief of Operations, Putnam Investments and Vice President and Assistant Treasurer Putnam Management Since 2007 Director of Accounting & Control Services, Robert T. Burns (Born 1961) Putnam Investments and Putnam Management Vice President and Chief Legal Officer Since 2011 James P. Pappas (Born 1953) General Counsel, Putnam Investments, Putnam Vice President Management, and Putnam Retail Management Since 2004 Director of Trustee Relations, James F. Clark (Born 1974) Putnam Investments and Putnam Management Vice President and Chief Compliance Officer Since 2016 Mark C. Trenchard (Born 1962) Chief Compliance Officer, Putnam Investments Vice President and BSA Compliance Officer and Putnam Management Since 2002 Director of Operational Compliance, Michael J. Higgins (Born 1976) Putnam Investments and Putnam Vice President, Treasurer, and Clerk Retail Management Since 2010 Manager of Finance, Dunkin’ Brands (2008– Nancy E. Florek (Born 1957) 2010); Senior Financial Analyst, Old Mutual Asset Vice President, Director of Proxy Voting Management (2007–2008); Senior Financial and Corporate Governance, Assistant Clerk, Analyst, Putnam Investments (1999–2007) and Associate Treasurer Since 2000 The principal occupations of the officers for the past five years have been with the employers as shown above, although in some cases they have held different positions with such employers. The address of each officer is One Post Office Square, Boston, MA 02109. George Putnam Balanced Fund 73 Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, contact your financial advisor or call Putnam Investor Services at 1-800-225-1581. Please read the prospectus carefully before investing. Growth International Value Fund Growth Opportunities Fund Multi-Cap Value Fund International Growth Fund Small Cap Value Fund Multi-Cap Growth Fund Small Cap Growth Fund Income Voyager Fund American Government Income Fund Diversified Income Trust Blend Emerging Markets Income Fund Asia Pacific Equity Fund Floating Rate Income Fund Capital Opportunities Fund Global Income Trust Capital Spectrum Fund Government Money Market Fund* Emerging Markets Equity Fund High Yield Advantage Fund Equity Spectrum Fund High Yield Trust Europe Equity Fund Income Fund Global Equity Fund Money Market Fund* International Capital Opportunities Fund Short Duration Income Fund International Equity Fund U.S. Government Income Trust Investors Fund Low Volatility Equity Fund Tax-free Income Multi-Cap Core Fund AMT-Free Municipal Fund Research Fund Intermediate-Term Municipal Income Fund Strategic Volatility Equity Fund Short-Term Municipal Income Fund Tax Exempt Income Fund Value Tax-Free High Yield Fund Convertible Securities Fund Equity Income Fund State tax-free income funds†: Global Dividend Fund Arizona, California, Massachusetts, Michigan, The Putnam Fund for Growth and Income Minnesota, New Jersey, New York, Ohio, and Pennsylvania. 74 George Putnam Balanced Fund Absolute Return Retirement Income Lifestyle Funds — Absolute Return 100 Fund® portfolios with managed allocations to Absolute Return 300 Fund® stocks, bonds, and money market Absolute Return 500 Fund® investments to generate retirement income. Absolute Return 700 Fund® Retirement Income Fund Lifestyle 1 Global Sector Retirement Income Fund Lifestyle 2 Global Consumer Fund Retirement Income Fund Lifestyle 3 Global Energy Fund Global Financials Fund RetirementReady ® Funds — portfolios with Global Health Care Fund adjusting allocations to stocks, bonds, and Global Industrials Fund money market instruments, becoming more Global Natural Resources Fund conservative over time. Global Sector Fund Global Technology Fund RetirementReady® 2060 Fund Global Telecommunications Fund RetirementReady® 2055 Fund Global Utilities Fund RetirementReady® 2050 Fund RetirementReady® 2045 Fund Asset Allocation RetirementReady® 2040 Fund George Putnam Balanced Fund RetirementReady® 2035 Fund RetirementReady® 2030 Fund Global Asset Allocation Funds — four RetirementReady® 2025 Fund investment portfolios that spread your RetirementReady® 2020 Fund money across a variety of stocks, bonds, and money market instruments. Dynamic Asset Allocation Balanced Fund Dynamic Asset Allocation Conservative Fund Dynamic Asset Allocation Growth Fund Dynamic Risk Allocation Fund * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. † Not available in all states. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. George Putnam Balanced Fund 75 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 76George Putnam Balanced Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees James F. Clark Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Kenneth R. Leibler, Vice Chair Chief Compliance Officer One Post Office Square Liaquat Ahamed Boston, MA 02109 Ravi Akhoury Michael J. Higgins Barbara M. Baumann Vice President, Treasurer, Investment Sub-Advisor Robert J. Darretta and Clerk Putnam Investments Limited Katinka Domotorffy 57–59 St James’s Street John A. Hill Janet C. Smith London, England SW1A 1LD Paul L. Joskow Vice President, Robert E. Patterson Principal Accounting Officer, Marketing Services George Putnam, III and Assistant Treasurer Putnam Retail Management Robert L. Reynolds One Post Office Square W. Thomas Stephens Susan G. Malloy Boston, MA 02109 Vice President and Officers Assistant Treasurer Custodian Robert L. Reynolds State Street Bank President James P. Pappas and Trust Company Vice President Jonathan S. Horwitz Legal Counsel Executive Vice President, Mark C. Trenchard Ropes & Gray LLP Principal Executive Officer, and Vice President and Compliance Liaison BSA Compliance Officer Independent Registered Public Accounting Firm Steven D. Krichmar Nancy E. Florek PricewaterhouseCoopers LLP Vice President and Vice President, Director of Principal Financial Officer Proxy Voting and Corporate Governance, Assistant Clerk, Robert T. Burns and Associate Treasurer Vice President and Chief Legal Officer This report is for the information of shareholders of George Putnam Balanced Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The fund's principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund's investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In November 2015, the Code of Ethics of Putnam Investment Management, LLC was amended. The key changes to the Code of Ethics are as follows: (i) Non-Access Persons are no longer required to pre-clear their trades, (ii) a new provision governing conflicts of interest has been added, (iii) modifying certain provisions of the pre-clearance requirements, Contra-Trading Rule and 60-Day Short-Term Rule, (iv) modifying and adding language relating to reporting of unethical or illegal acts, including anti-retaliation provision, and (v) certain other changes. Item 3. Audit Committee Financial Expert: The Funds' Audit, Compliance and Distributions Committee is comprised solely of Trustees who are "independent" (as such term has been defined by the Securities and Exchange Commission ("SEC") in regulations implementing Section 407 of the Sarbanes-Oxley Act (the "Regulations")). The Trustees believe that each of the members of the Audit, Compliance and Distributions Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Darretta, Mr. Patterson, Mr. Hill, and Ms. Baumann qualifies as an "audit committee financial expert" (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated, and the funds' amended and restated agreement and Declaration of Trust provides, that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit, Compliance and Distribution Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund's independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees July 31, 2016	$105,601	$ —	$16,543	$ — July 31, 2015	$112,262	$ —	$16,061	$ — For the fiscal years ended July 31, 2016 and July 31, 2015, the fund's independent auditor billed aggregate non-audit fees in the amounts of $576,296 and $695,737 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund's last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund's last two fiscal years for services traditionally performed by the fund's auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund's last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit, Compliance and Distributions Committee. The Audit, Compliance and Distributions Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds' independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit, Compliance and Distributions Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds' independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund's independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
